
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of September 13, 2000

among

ESTERLINE TECHNOLOGIES CORPORATION

and

CERTAIN OF ITS SUBSIDIARIES THAT ARE PARTY HERETO,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Agent,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

Arranged by

BANC OF AMERICA SECURITIES LLC

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   1
1.01
 
Certain Defined Terms
 
1 1.02   Other Interpretive Provisions   13 1.03   Accounting Principles   14
ARTICLE II
 
THE CREDITS
 
15
2.01
 
The Revolving Credit
 
15 2.02   Loan Accounts   15 2.03   Procedure for Borrowing   15 2.04  
Conversion and Continuation Elections   16 2.05   Voluntary Termination or
Reduction of Commitments   17 2.06   Optional Prepayments   17 2.07   Cash
Collateralization; Mandatory Prepayments of Loans   18 2.08   Repayment   18
2.09   Interest   18 2.10   Fees   19 2.11   Computation of Fees and Interest  
19 2.12   Payments by the Companies   19 2.13   Payments by the Banks to the
Agent   20 2.14   Sharing of Payments, etc.   20
ARTICLE III
 
THE LETTERS OF CREDIT
 
21
3.01
 
The Letter of Credit Subfacility
 
21 3.02   Issuance, Amendment and Renewal of Letters of Credit   22 3.03  
Existing Letters of Credit; Risk Participations, Drawings and Reimbursements  
23 3.04   Repayment of Participations   25 3.05   Role of the Issuing Bank   25
3.06   Obligations Absolute   26 3.07   Cash Collateral Pledge   27 3.08  
Letter of Credit Fees   27 3.09   Uniform Customs and Practice   27
ARTICLE IV
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
28
4.01
 
Taxes
 
28 4.02   Illegality   28 4.03   Increased Costs and Reduction of Return   29
4.04   Funding Losses   29 4.05   Inability to Determine Rates   30 4.06  
Reserves on Offshore Rate Loans   30 4.07   Certificates of Banks   30 4.08  
Survival   31
ARTICLE V
 
CONDITIONS PRECEDENT
 
31
5.01
 
Conditions of Initial Credit Extension
 
31 5.02   Conditions to All Credit Extensions   32

i

--------------------------------------------------------------------------------


ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
33
6.01
 
Corporate Existence and Power
 
33 6.02   Corporate Authorization; No Contravention   33 6.03   Governmental
Authorization   33 6.04   Binding Effect   33 6.05   Litigation   33 6.06   No
Default   34 6.07   ERISA Compliance   34 6.08   Use of Proceeds; Margin
Regulations   34 6.09   Title to Properties   34 6.10   Taxes   34 6.11  
Financial Condition   35 6.12   Environmental Matters   35 6.13   Regulated
Entities   35 6.14   No Burdensome Restrictions   35 6.15   Copyrights, Patents,
Trademarks and Licenses, etc.   35 6.16   Subsidiaries   36 6.17   Insurance  
36 6.18   Swap Obligations   36 6.19   Full Disclosure   36
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
36
7.01
 
Financial Statements
 
36 7.02   Certificates; Other Information   37 7.03   Notices   37 7.04  
Preservation of Corporate and Partnership Existence, etc.   38 7.05  
Maintenance of Property   39 7.06   Insurance   39 7.07   Payment of Obligations
  39 7.08   Compliance with Laws; Joinder Agreements   39 7.09   Inspection of
Property and Books and Records   40 7.10   Environmental Laws   40 7.11   Use of
Proceeds   40
ARTICLE VIII
 
NEGATIVE COVENANTS
 
41
8.01
 
Limitation on Liens
 
41 8.02   Disposition of Assets   42 8.03   Consolidations and Mergers   43 8.04
  Loans and Investments   43 8.05   Limitation on Indebtedness   44 8.06  
Transactions with Affiliates   45 8.07   Use of Proceeds   45 8.08   Contingent
Obligations   45 8.09   Restricted Payments   45 8.10   ERISA   46 8.11   Change
in Business   46 8.12   Minimum Consolidated Net Worth   46 8.13   Maximum
Leverage Ratio   47 8.14   Minimum Fixed Charge Coverage Ratio   47

ii

--------------------------------------------------------------------------------


ARTICLE IX
 
EVENTS OF DEFAULT
 
47
9.01
 
Event of Default
 
47 9.02   Remedies   49 9.03   Rights Not Exclusive   49 9.04   Certain
Financial Covenant Defaults   50
ARTICLE X
 
THE AGENT
 
50
10.01
 
Appointment and Authorization; "Agent"
 
50 10.02   Delegation of Duties   51 10.03   Liability of Agent   51 10.04  
Reliance by Agent   51 10.05   Notice of Default   51 10.06   Credit Decision  
52 10.07   Indemnification of Agent   52 10.08   Agent in Individual Capacity  
52 10.09   Successor Agent   53 10.10   Withholding Tax   53
ARTICLE XI
 
MISCELLANEOUS
 
54
11.01
 
Amendments and Waivers
 
54 11.02   Notices   55 11.03   No Waiver; Cumulative Remedies   55 11.04  
Costs and Expenses   55 11.05   Indemnity   56 11.06   Payments Set Aside   57
11.07   Successors and Assigns   57 11.08   Assignments, Participations, etc.  
57 11.09   Confidentiality   59 11.10   Set-off   59 11.11   Notification of
Addresses, Lending Offices, etc.   59 11.12   Termination of the Facility A
Commitment under Existing Facility   59 11.13   Counterparts   60 11.14  
Severability   60 11.15   No Third Parties Benefited   60 11.16   Governing Law
and Jurisdiction   60 11.17   Waiver of Jury Trial   60 11.18   Guaranty   61
11.19   Entire Agreement   66

iii

--------------------------------------------------------------------------------

SCHEDULES
A
 
Pricing Matrix
 
  2.01   Commitments     3.03   Existing Letters of Credit     6.05   Litigation
    6.11   Financial Condition     6.12   Environmental Matters     6.16  
Subsidiaries and Minority Interests     6.17   Insurance Matters     8.01(a)  
Certain Permitted Liens     8.05(b)   Certain Permitted Indebtedness     8.08(c)
  Contingent Obligations     11.02   Lending Offices; Addresses for Notices    
EXHIBITS
A
 
Form of Notice of Borrowing
 
  B   Form of Notice of Conversion/Continuation     C   Form of Compliance
Certificate     D   Form of Legal Opinion of Companies' Counsel     E   Form of
Assignment and Acceptance     F   Form of Promissory Note     G   Form of
Joinder Agreement    

iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT


    This CREDIT AGREEMENT, dated as of September 13, 2000, is among ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation ("Esterline"), the Borrower
Subsidiaries (as hereinafter defined) (together with Esterline, collectively,
the "Companies" and each, individually, a "Company"), the several financial
institutions party to this Agreement (collectively, the "Banks" and individually
called a "Bank"), and BANK OF AMERICA, NATIONAL ASSOCIATION, as the Issuing Bank
(as defined below) and as agent for itself, the Banks and the Issuing Bank (in
such capacity, the "Agent").

    WHEREAS each of the Companies (a) has requested that the Banks make
available to it Loans (as hereinafter defined) on a committed revolving loan
basis from time to time in an aggregate principal amount for all of the
Companies not to exceed at any time outstanding the aggregate total of the
Commitments (as hereinafter defined) as in effect from time to time, and (b) has
requested that the Issuing Bank issue Letters of Credit (as hereinafter defined)
for its account in an aggregate amount for all of the Companies not to exceed at
any time the L/C Commitment (as hereinafter defined); and

    WHEREAS the Banks have agreed severally to make available to the Companies a
revolving credit facility and the Issuing Bank has agreed to issue Letters of
Credit, in each case upon the terms and conditions set forth in this Agreement;

    NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE I

DEFINITIONS


1.01  Certain Defined Terms.

    As used herein:

    "1999 Senior Notes" means the "1999 Senior Notes" (as that term is defined
in Esterline's 1999 Annual Report), as such notes are in effect as of the date
hereof (without regard to any subsequent amendments, modifications or
supplements thereto).

    "Acquisition" means any transaction or series of related transactions for
the purpose of or resulting in, directly or indirectly: (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person; (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary; (c) the power to elect,
appoint, or cause the election or appointment of at least a majority of the
members of the board of directors or similar governing body of such Person; or
(d) a merger or consolidation or any other combination with another Person
(other than a Person that is a Subsidiary), provided that any Company or its
Subsidiary is the surviving entity.

    "Affiliate" means, as to any Person, any other Person who, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, partnership
interests, by contract, or otherwise.

    "Agent" has the meaning specified in the introduction hereto and includes
any successor agent arising under Section 10.09.

1

--------------------------------------------------------------------------------

    "Agent-Related Persons" means Bank of America and any successor agent
arising under Section 10.09, together with their respective Affiliates
(including, in the case of Bank of America, the Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

    "Agent's Payment Office" means the address for payments set forth on
Schedule 11.02 or such other address as the Agent may from time to time specify.

    "Agreement" means this Amended and Restated Credit Agreement.

    "Applicable Commitment Fee Percentage" means, on any date, the per annum
commitment fee percentage (expressed in basis points) set forth on Schedule A,
which is based upon the ratio of Consolidated Funded Debt to EBITDA as set forth
in Esterline's quarterly or annual financial statements most recently delivered
to the Agent under Section 7.01. The Applicable Commitment Fee Percentage will
be determined and adjusted (if necessary), with any adjustment becoming
effective, quarterly on the date that is two (2) Business Days after the last
date by which the Companies are otherwise required to deliver a Compliance
Certificate in accordance with Section 7.02(a) with reference to Section 7.01
(each such date, a "Calculation Date"); provided that, if any Compliance
Certificate is not delivered to the Agent on or before the related Calculation
Date, then the Applicable Commitment Fee Percentage will be that specified for
"Level 5" on Schedule A, effective on the related Calculation Date until two
(2) Business Days after such Compliance Certificate is received by the Agent;
provided further that, notwithstanding the foregoing, the Applicable Commitment
Percentage for and during the fiscal quarters of Esterline ending October 31,
2000 and January 31, 2001 will be that specified for "Level 3" on Schedule A.

    "Applicable Margin" means, on any date, with respect to each Base Rate Loan
and each Offshore Rate Loan outstanding on such date, the applicable margin (on
a per annum basis expressed in basis points) therefor as set forth on
Schedule A, which is based on the ratio of Consolidated Funded Debt to EBITDA as
set forth in Esterline's quarterly or annual financial statements most recently
delivered to the Agent under Section 7.01. The Applicable Margins will be
determined and adjusted (if necessary), with any adjustment becoming effective,
quarterly on the related Calculation Date; provided that, if any Compliance
Certificate is not delivered to the Agent on or before the related Calculation
Date, then the Applicable Margins will be those specified for "Level 5" on
Schedule A, effective on the related Calculation Date until two (2) Business
Days after such Compliance Certificate is received by the Agent; provided
further that, notwithstanding the foregoing, the Applicable Margins for and
during the fiscal quarters of Esterline ending October 31, 2000 and January 31,
2001 will be those specified for "Level 3" on Schedule A.

    "Applicable Utilization Premium Percentage" means, on any date, the per
annum utilization premium percentage (expressed in basis points) set forth on
Schedule A, which is based upon the ratio of Consolidated Funded Debt to EBITDA
as set forth in Esterline's quarterly or annual financial statements most
recently delivered to the Agent under Section 7.01. The Applicable Utilization
Premium Percentage will be determined and adjusted (if necessary), with any
adjustment becoming effective, quarterly on the related Calculation Date;
provided that, if such Compliance Certificate is not delivered to the Agent on
or before the related Calculation Date, then the Applicable Utilization Premium
Percentage will be that specified for "Level 5" on Schedule A, effective on the
related Calculation Date until two (2) Business Days after such Compliance
Certificate is received by the Agent; provided further that, notwithstanding the
foregoing, the Applicable Utilization Premium Percentage for and during the
fiscal quarters of Esterline ending October 31, 2000 and January 31, 2001 will
be that specified for "Level 3" on Schedule A.

    "Arranger" means Banc of America Securities LLC, a Delaware limited
liability company.

2

--------------------------------------------------------------------------------

    "Assignee" has the meaning specified in Section 11.08(a).

    "Attorney Costs" means and includes all fees and disbursements of any law
firm or other external counsel, the allocated cost of internal legal services
and all disbursements of internal counsel.

    "Bank" has the meaning specified in the introduction hereto. References to
the "Banks" shall include the Issuing Bank in its capacity as such unless the
context otherwise requires. For purposes of clarification only, to the extent
that the Issuing Bank may have any rights or obligations in addition to those of
the Banks due to its status as Issuing Bank, its status as such will be
specifically referenced.

    "Bank of America" means Bank of America, National Association, a national
banking association.

    "Bankruptcy Code" means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

    "Base Rate" means, for any day, the higher of: (a) 0.50% per annum above the
most recently announced Federal Funds Rate; and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
at its headquarters office as its "prime rate." (The "prime rate" is a rate set
by Bank of America based upon various factors including Bank of America's costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.) Any change in the "prime rate" rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

    "Base Rate Loan" means a Loan that bears interest based on the Base Rate.

    "Borrower Subsidiaries" means, in all cases subject to the effect of
Sections 8.02(d), each of the Subsidiaries of Esterline listed on the signature
pages hereof and any Subsidiary of Esterline that has executed a Joinder
Agreement pursuant to Section 7.08(b) or Section 8.04(e).

    "Borrowing" means a borrowing hereunder consisting of Loans of the same Type
made to any Company on the same day by the Banks under Article II (including any
drawings under Letters of Credit converted into Loans in accordance with
Article III) and (other than in the case of Base Rate Loans) having the same
Interest Period.

    "Borrowing Date" means any date on which a Borrowing occurs under
Section 2.03.

    "Business Day" means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco are authorized or
required by law to close and, if the applicable Business Day relates to any
Offshore Rate Loan, means such a day on which dealings are carried on in the
applicable offshore dollar interbank market.

    "Calculation Date" has the meaning specified in the definition of
"Applicable Commitment Fee Percentage" contained herein.

    "Capital Adequacy Regulation" means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

    "Cash Collateralize" means to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent, the Issuing Bank and the Banks, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the

3

--------------------------------------------------------------------------------

Agent and the Issuing Bank (which documents are hereby consented to by the
Banks). Derivatives of such term shall have a corresponding meaning.

    "Change of Control" means the occurrence of either of the following: (a) any
"person" or "group" (as such terms are used in subsections 13(d) and 14(d) of
the Exchange Act and the regulations thereunder) is or becomes the "beneficial
owner" (as such term is used in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have "beneficial ownership" of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the then outstanding voting capital stock of
Esterline, or (b) the Continuing Directors shall cease to constitute at least a
majority of the directors constituting the board of directors of Esterline.

    "Closing Date" means the date on which all conditions precedent set forth in
Section 5.01 are satisfied, made conditions subsequent or waived by all Banks.

    "Code" means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

    "Commitment," as to each Bank, has the meaning specified in Section 2.01.

    "Company" and "Companies" have the respective meaning specified in the
introduction hereto.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit C.

    "Consolidated Funded Debt" means all Funded Debt of Esterline and its
Subsidiaries, determined on a consolidated basis eliminating intercompany items.

    "Consolidated Net Income" and "Consolidated Net Loss" mean, respectively,
for any period, the aggregate net income or loss for such period of Esterline
and its Subsidiaries on a consolidated basis.

    "Consolidated Net Worth" means, as of any date of determination,
Consolidated Total Assets minus Consolidated Total Liabilities.

    "Consolidated Total Assets" means, as of any date of determination, the
total assets of Esterline and its Subsidiaries on a consolidated basis.

    "Consolidated Total Liabilities" means, as of any date of determination, the
total liabilities of Esterline and its Subsidiaries on a consolidated basis.

    "Contingent Obligation" means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a "Guaranty Obligation"); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be

4

--------------------------------------------------------------------------------

made regardless of whether delivery of such materials, supplies or other
property is ever made or tendered, or such services are ever performed or
tendered, or (d) in respect of any Swap Contract. The amount of any Contingent
Obligation shall, in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations other than in respect of Swap Contracts, shall be equal
to the maximum reasonably anticipated liability in respect thereof and, in the
case of Contingent Obligations in respect of Swap Contracts, shall be equal to
the Swap Termination Value.

    "Continuing Directors" means, as of any date, the collective reference to
all members of the board of directors of Esterline who assumed office after such
date and whose appointment or nomination for election by Esterline's
shareholders was approved by a vote of at least 50% of the Continuing Directors
in office immediately prior to such appointment or nomination.

    "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

    "Conversion/Continuation Date" means any date on which, under Section 2.04,
any Company (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

    "Credit Extension" means and includes (a) the making of any Loans hereunder,
and (b) the Issuance of any Letters of Credit hereunder (including the Existing
Letters of Credit).

    "Default" means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured or otherwise remedied during
such time) constitute an Event of Default.

    "Dollars," "dollars" and "$" each mean lawful money of the United States.

    "EBITDA" means, for any period, (a) Consolidated Net Income or Consolidated
Net Loss, as the case may be, for such period, plus (b) the sum of (i)  interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense and (v) noncash items, in each case, which were deductible in
determining Consolidated Net Income or Consolidated Net Loss of Esterline and
its Subsidiaries on a consolidated basis for such period.

    "Effective Amount" means: (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments occurring on such date; and (b) with
respect to any outstanding L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any Issuances of Letters of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

    "Eligible Assignee" means: (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000, (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the "OECD"), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
United States or the Cayman Islands; (c) a Person that is primarily engaged in
the business of commercial

5

--------------------------------------------------------------------------------

banking and that is (i) a Subsidiary of a Bank, (ii) a Subsidiary of a Person of
which a Bank is a Subsidiary, or (iii) a Person of which a Bank is a Subsidiary.

    "Environmental Claims" means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility of any of the Companies or their Subsidiaries for violation of
any Environmental Law, or for release or injury to the environment.

    "Environmental Laws" means all federal, state, local or foreign laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

    "ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Company within the meaning of subsection 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

    "ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Company or any ERISA Affiliate.

    "Esterline" has the meaning set forth in the introduction hereto.

    "Eurodollar Reserve Percentage" has the meaning specified in the definition
of "Offshore Rate" contained herein.

    "Event of Default" means any of the events or circumstances specified in
Section 9.01.

    "Exchange Act" means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

    "Existing Facility" means the Credit Agreement, dated as of October 31,
1996, among Esterline and certain of its Subsidiaries, the several financial
institutions party thereto, and Bank of America, as "agent" for such financial
institutions, as amended from time to time in accordance with its terms.

    "Existing Letters of Credit" means the letters of credit described on
Schedule 3.03.

    "FDIC" means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

    "Federal Funds Rate" means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
"H.15(519)") on the preceding Business Day opposite the

6

--------------------------------------------------------------------------------

caption "Federal Funds (Effective)"; or, if for any relevant day such rate is
not so published on any such preceding Business Day, the rate for such day will
be the arithmetic mean as determined by the Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Agent.

    "Fee Letter" has the meaning specified in Section 2.10(a).

    "Fixed Charge Coverage Ratio" has the meaning specified in Section 8.14.

    "FRB" means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

    "Funded Debt" of any Person means, as of the end of each fiscal quarter of
such Person, (a) all Indebtedness of such Person (including with respect to any
Loans hereunder) for borrowed money; (b) all noncontingent reimbursement or
payment obligations of such Person with respect to Surety Instruments; (c) all
obligations with respect to capital leases; (d) the current portion of all
obligations of such Person arising with respect to preferred stock that is
mandatorily redeemable by such Person; (e) all indebtedness referred to in
clauses (a) through (d) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (f) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d).

    "Further Taxes" means any and all present or future taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges
(including, without limitation, net income taxes and franchise taxes), and all
liabilities with respect thereto, imposed by any jurisdiction on account of
amounts payable or paid pursuant to Section 4.01.

    "GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances and consistently applied.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

    "Guarantor" means each of the Companies in its capacity as a "guarantor"
under Section 11.18 or under any separate agreement executed by it pursuant to
which it guarantees the Obligations.

    "Guaranteed Obligations" has the meaning specified in Section 11.18.

    "Guaranty Obligation" has the meaning specified in the definition of
"Contingent Obligation" contained herein.

    "Honor Date" has the meaning specified in Section 3.03(c).

    "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to

7

--------------------------------------------------------------------------------

Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases;
(g) all indebtedness referred to in clauses (a) through (f) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (h) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above. For all purposes of this
Agreement, the "Indebtedness" of any Person shall include all recourse
"Indebtedness" of any partnership or joint venture or limited liability company
in which such Person is a general partner, a joint venturer or a member.

    "Indemnified Liabilities" has the meaning specified in Section 11.05.

    "Indemnified Person" has the meaning specified in Section 11.05.

    "Independent Auditor" has the meaning specified in Section 7.01(a).

    "Insolvency Proceeding" means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition, marshaling
of assets for creditors, or other, similar arrangement in respect of its
creditors generally or any substantial portion of its creditors; in either event
undertaken under U.S. federal, state or foreign law, including the Bankruptcy
Code.

    "Interest Payment Date" means, as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and, as to any Base
Rate Loan, the last Business Day of each calendar quarter and each date such
Loan is converted into another Type of Loan, provided that, if any Interest
Period for an Offshore Rate Loan exceeds three months, the date that falls three
months after the beginning of such Interest Period and after each Interest
Payment Date thereafter is also an Interest Payment Date.

    "Interest Period" means, as to any Offshore Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which a Loan is converted into or continued as an Offshore Rate Loan, and ending
on the date one, two, three or six months thereafter as selected by a Company in
its Notice of Borrowing or Notice of Conversion/Continuation; provided that:

    (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of an Offshore Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

    (b) any Interest Period pertaining to an Offshore Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

    (c) no Interest Period for any Loan shall extend beyond August 31, 2005.

    "Investments" has the meaning specified in Section 8.04.

8

--------------------------------------------------------------------------------



    "IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

    "Issuance Date" has the meaning specified in Section 3.01(a).

    "Issue" means, with respect to any Letter of Credit: (a) to incorporate the
Existing Letters of Credit into this Agreement; or (b) to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms "Issued," "Issuing" and "Issuance" have corresponding meanings.

    "Issuing Bank" means Bank of America in its capacity as issuer of one or
more Letters of Credit hereunder, together with any replacement letter of credit
issuer arising under Section 10.01(b) or Section 10.09, and any other Bank
which, if required for legal or credit reasons, is willing to issue letters of
credit hereunder.

    "Joinder Agreement" means a joinder agreement substantially the form of
Exhibit G.

    "Joint Venture" means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by any Company or any of its Subsidiaries with another Person
in order to conduct a common venture or enterprise with such Person.

    "L/C Advance" means each Bank's participation in any L/C Borrowing in
accordance with its Pro Rata Share.

    "L/C Amendment Application" means an application form for amendment of
outstanding standby or commercial documentary letters of credit as shall at any
time be in use at the Issuing Bank, as the Issuing Bank shall request.

    "L/C Application" means an application form for issuances of standby or
commercial documentary letters of credit as shall at any time be in use at the
Issuing Bank, as the Issuing Bank shall request.

    "L/C Borrower" means any Company for whose account a Letter of Credit is
Issued pursuant to Article III.

    "L/C Borrowing" means an extension of credit resulting from a drawing under
any Letter of Credit which shall not have been reimbursed on the date when made
nor converted into a Borrowing under Section 3.03(c).

    "L/C Commitment" means the commitment of the Issuing Bank to Issue, and the
commitment of the Banks severally to participate in, Letters of Credit
(including the Existing Letters of Credit) from time to time Issued or
outstanding under Article III, in an aggregate amount not to exceed on any date
$15,000,000. The L/C Commitment is a part of the combined Commitments, rather
than a separate, independent commitment.

    "L/C Obligations" means at any time the sum of (a) the aggregate undrawn
amount of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

    "L/C-Related Documents" means the Letters of Credit, the L/C Applications,
the L/C Amendment Applications and any other document relating to any Letter of
Credit, including any of the Issuing Bank's standard form documents for letter
of credit issuances.

    "Lending Office" means, as to any Bank, the office or offices of such Bank
specified as its "Lending Office" or "Domestic Lending Office" or "Offshore
Lending Office," as the case may

9

--------------------------------------------------------------------------------

be, on Schedule 11.02, or such other office or offices as such Bank may from
time to time notify the Companies and the Agent.

    "Letters of Credit" means the Existing Letters of Credit and any letters of
credit (whether standby letters of credit or commercial documentary letters of
credit) Issued by the Issuing Bank pursuant to Article III.

    "Leverage Ratio" means, as of any date of determination, the ratio of
(a) Consolidated Funded Debt to (b) the sum of Consolidated Funded Debt plus
Consolidated Net Worth.

    "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under an operating lease.

    "Loan" means an extension of credit by a Bank to any Company under
Article II or Article III, and may be a Base Rate Loan, an Offshore Rate Loan or
an L/C Advance (each, a "Type" of Loan).

    "Loan Documents" means this Agreement, any Notes, any Joinder Agreements,
the Fee Letter, the L/C Related Documents and all other documents delivered to
the Agent or any Bank in connection herewith.

    "Majority Banks" means at any time Banks then holding at least 662/3% of the
then aggregate unpaid principal amount of the Loans, or, if no such principal
amount is then outstanding, Banks then having at least 662/3% of the
Commitments.

    "Margin Stock" means "margin stock" as such term is defined in Regulation T,
U or X of the FRB.

    "Material Adverse Effect" means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) of Esterline (considering all of its assets), or of the
Companies and their Subsidiaries taken as a whole, which would be expected to
result in a material impairment of the ability of Esterline (considering all of
its assets), or of Esterline and the other Companies taken as a whole, to
perform under any Loan Document and to avoid any Default or Event of Default; or
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Company or any Guarantor of any Loan Document.

    "Multiemployer Plan" means a "multiple employer plan" or a "multiemployer
plan," within the meaning of Sections 4064(a) and 4001(a)(3) of ERISA, to which
any Company or any ERISA Affiliate makes, is making, or is obligated to make
contributions or, during the preceding three calendar years, has made, or been
obligated to make, contributions.

    "Note" means a promissory note executed by the Companies in favor of a Bank
pursuant to Section 2.02, in substantially the form of Exhibit F.

    "Notice of Borrowing" means a notice in substantially the form of Exhibit A.

    "Notice of Conversion/Continuation" means a notice in substantially the form
of Exhibit B.

10

--------------------------------------------------------------------------------

    "Obligations" means all advances, debts, liabilities, obligations, covenants
and duties and other Indebtedness arising under any Loan Document owing by any
Company to any Bank, the Agent, or any Indemnified Person, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising.

    "Offshore Rate" means, for any Interest Period, with respect to Offshore
Rate Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/16th of 1%) determined by the Agent as follows:

Offshore Rate =   IBOR

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage

    Where,

    "Eurodollar Reserve Percentage" means for any day for any Interest Period
the maximum reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day (whether or not applicable to any
Bank) under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"); and

    "IBOR" means the rate of interest per annum determined by the Agent as the
rate at which dollar deposits in the approximate amount of Bank of America's
Offshore Rate Loan for such Interest Period would be offered by Bank of
America's Grand Cayman Branch, Grand Cayman B.W.I. (or such other office as may
be designated for such purpose by Bank of America), to major banks in the
offshore dollar interbank market at their request at approximately 11:00 a.m.
(New York City time) two Business Days prior to the commencement of such
Interest Period.

    The Offshore Rate shall be adjusted automatically as to all Offshore Rate
Loans then outstanding as of the effective date of any change in the Eurodollar
Reserve Percentage.

    "Offshore Rate Loan" means a Loan that bears interest based on the Offshore
Rate.

    "Organization Documents" means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation; (b) for any
partnership, the partnership agreement, any other agreements or instruments
relating to the rights or the partners of such partnership or limiting or
authorizing the activities of such partnership, and all applicable resolutions
of such partnership; (c) for any limited liability company, the articles of
organization or certificate of formation of such Person, the limited liability
company agreement or operating agreement of such Person, any other agreements or
instruments relating to the rights of the members or mangers of such Person or
limiting or authorizing the activities of such Person, and all applicable
resolutions of such Person and such Person's managers; or (d) for any other
entity, the organizational and operating documents of such entity, any other
agreements or instruments related to the rights of the investors, members or
participants therein or limiting or authorizing the activities of such Person,
and all applicable resolutions of such Person.

    "Other Taxes" means any present or future stamp, court or documentary taxes
or any other excise or property taxes (except for the present excise tax imposed
by the State of Washington known as the business and occupations tax to the
extent that it is imposed upon the gross receipts of any Bank), charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Agreement or any other Loan Documents.

11

--------------------------------------------------------------------------------

    "Participant" has the meaning specified in Section 11.08(d).

    "PBGC" means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

    "Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Company or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

    "Permitted Liens" has the meaning specified in Section 8.01.

    "Permitted Swap Obligations" means all obligations (contingent or otherwise)
of any Company or any Subsidiary existing or arising under Swap Contracts,
provided that each of the following criteria is satisfied: (a) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by such Person, or changes
in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder, and not for
purposes of speculation or taking a "market view"; and (b) such Swap Contracts
do not contain (i) any provision ("walk-away" provision) exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party, or (ii) any provision creating or
permitting the declaration of an event of default, termination event or similar
event upon the occurrence of an Event of Default hereunder (other than an Event
of Default under Section 9.01(a).

    "Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

    "Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Company sponsors or maintains or to which any Company makes, is
making, or is obligated to make contributions and includes any Pension Plan.

    "Pro Rata Share" means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank's Commitment divided by the combined Commitments of all Banks.

    "Reportable Event" means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

    "Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

    "Responsible Officer" means, with respect to any Company, the chief
executive officer, the president or a vice president of such Company; or, with
respect to compliance with financial covenants, the chief financial officer or
the treasurer of such Company, or any other officer (including a vice president)
having substantially the same authority and responsibility or otherwise familiar
with the compliance by such Company with financial covenants.

    "Revolving Termination Date" means the earlier to occur of: (a) August 31,
2005; and (b) the date on which all of the Commitments terminate in accordance
with the provisions of this Agreement.

12

--------------------------------------------------------------------------------

    "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

    "Subsidiary" of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a "Subsidiary" refer to a Subsidiary of a Company.

    "Surety Instruments" means all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

    "Swap Contract" means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.

    "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Bank).

    "Taxes" means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, respectively, taxes imposed on or measured by its net income or gross
receipts by the jurisdiction (or any political subdivision thereof) under the
laws of which such Bank or the Agent, as the case may be, is organized or
maintains a lending office.

    "Type" has the meaning specified in the definition of "Loan" contained
herein.

    "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

    "United States" and "U.S." each means the United States of America.

    "Wholly Owned Subsidiary" means any corporation in which (other than
directors' qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Company, or by one or more of the
other Wholly Owned Subsidiaries, or both.

1.02  Other Interpretive Provisions.

    (a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

13

--------------------------------------------------------------------------------

    (b) The words "hereof," "herein," "hereunder" and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

    (c)  (i) The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

    (ii) The term "including" is not limiting and means "including without
limitation."

    (iii) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to" and
"until" each mean "to but excluding," and the word "through" means "to and
including."

    (d) Unless otherwise expressly provided herein: (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document; and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

    (e) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

    (f)  This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or the Banks by way of consent,
approval or waiver shall be deemed modified by the phrase "in its/their sole
discretion."

    (g) This Agreement and the other Loan Documents are the result of
negotiations among, and have been reviewed by counsel to, the Agent, the
Companies, the Banks, the Issuing Bank and the other parties, and are the
products of all parties. Accordingly, they shall not be construed against the
Banks, the Issuing Bank or the Agent merely because of the Agent's or the Banks'
or the Issuing Bank's involvement in their preparation.

1.03  Accounting Principles.

    (a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP; provided
that, if any change in GAAP results in a change in the operation or calculation
of any of Sections 8.12, 8.13, or 8.14 or any of the defined terms used therein,
the Companies shall promptly notify the Agent thereof and, upon notice to
Esterline by the Agent on behalf of the Majority Banks, compliance with any such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn upon instruction from the Majority Banks or such covenant is amended
in a manner satisfactory to the Companies and the Majority Banks.

    (b) References herein to "fiscal year" and "fiscal quarter" refer to such
fiscal periods of the Companies.

14

--------------------------------------------------------------------------------


ARTICLE II

THE CREDITS


2.01  The Revolving Credit.

    Each Bank severally agrees, on the terms and conditions set forth herein, to
make loans to the Companies from time to time on any Business Day during the
period from the Closing Date to the Revolving Termination Date, in an aggregate
amount not to exceed at any time outstanding the amount set forth on
Schedule 2.01 (such amount as the same may be reduced under Section 2.05 or as a
result of one or more assignments under Section 11.08, the Bank's "Commitment");
provided that, after giving effect to any Credit Extension: (a) the Effective
Amount of all outstanding Loans and L/C Obligations together shall not at any
time exceed the combined Commitments; and (b) the participation of any Bank in
the Effective Amount of all L/C Obligations plus the Effective Amount of the
Loans of such Bank shall not at any time exceed such Bank's Commitment. Within
the limits of each Bank's Commitment, and subject to the other terms and
conditions hereof, any Company may borrow under this Section 2.01, prepay under
Section 2.06 and reborrow under this Section 2.01.

    Each of the Companies understands and agrees that the commitments of the
"Banks" under the Existing Facility to make advances under the Existing Facility
terminate, without necessity of further act of the parties, upon execution of
this Agreement by the Companies. Each of the Companies confirms and acknowledges
its obligations to pay all amounts due under the Existing Facility, and each
covenants and agrees that the proceeds of the initial borrowings under this
Agreement shall be used to pay all principal and accrued interest (if any) and
other amounts due under the Existing Facility.

2.02  Loan Accounts.

    The Loans made by each Bank and the Letters of Credit Issued by the Issuing
Bank shall be evidenced by one or more accounts or records maintained by such
Bank or the Issuing Bank, as the case may be, in the ordinary course of
business. The accounts or records maintained by the Agent, each Bank and the
Issuing Bank, shall be conclusive absent manifest error of the amount of the
Loans made by the Banks to any Company and the Letters of Credit Issued for the
account of any Company, and the interest and payments thereon. Any failure so to
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any Company hereunder to pay any amount owing with respect to
the Loans or any Letter of Credit. Upon the reasonable request of any Bank made
through the Agent, the Loans made by such Bank may be evidenced by one or more
Notes (instead of or in addition to loan accounts). Each such Bank shall endorse
on the schedules annexed to its Note(s) the date, amount and maturity of each
Loan made by it and the amount of each payment of principal made by any Company
with respect thereto. The Companies irrevocably authorize each Bank to endorse
its Note(s), and each Bank's record shall be conclusive absent manifest error;
provided that the failure of a Bank to make, or an error in making, a notation
thereon with respect to any Loan shall not limit or otherwise affect the
obligations of any Company hereunder or under any such Note to such Bank.

2.03  Procedure for Borrowing.

    (a) Each Borrowing shall be made upon any Company's irrevocable written
notice delivered to the Agent in the form of a Notice of Borrowing (which notice
must be received by the Agent prior to 9:00 a.m. (San Francisco time) (i) three
Business Days prior to the requested Borrowing Date, in the case of Offshore
Rate Loans; and (ii) one Business Day prior to the requested Borrowing Date, in
the case of Base Rate Loans, specifying:

    (1) the amount of the Borrowing, which shall be in an aggregate minimum
amount of $5,000,000 or any multiple of $1,000,000 in excess thereof;

15

--------------------------------------------------------------------------------

    (2) the requested Borrowing Date, which shall be a Business Day;

    (3) the Type of Loans comprising the Borrowing; and

    (4) with respect to Offshore Rate Loans, the duration of the Interest Period
applicable to such Loans included in such notice. If the Notice of Borrowing
fails to specify the duration of the Interest Period for any Borrowing comprised
of Offshore Rate Loans, such Interest Period shall be three months.

provided that, with respect to any Borrowing to be made on the Closing Date, the
Notice of Borrowing shall be delivered to the Agent not later than 11:00 a.m.
(San Francisco time) at least one Business Day before the Closing Date and such
Borrowing will consist of Base Rate Loans only; and provided further that if so
requested by the Agent, all Borrowings during the first 60 days following the
Closing Date shall have the same Interest Period and shall be Base Rate Loans or
Offshore Rate Loans for Interest Periods no longer than one month.

    (b) The Agent will promptly notify each Bank of its receipt of any Notice of
Borrowing and of the amount of such Bank's Pro Rata Share of that Borrowing.

    (c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Companies at the Agent's Payment
Office by 11:00 a.m. (San Francisco time) on the Borrowing Date requested by the
applicable Company in funds immediately available to the Agent. The proceeds of
all such Loans will then be made available to the applicable Company by the
Agent at such office by crediting the account of the Company requesting such
Borrowing on the books of Bank of America with the aggregate of the amounts made
available to the Agent by the Banks and in like funds as received by the Agent,
or if requested by such Company, by wire transfer in accordance with written
instructions provided to the Agent by such Company of such funds as received by
the Agent, less customary fees for such wire transfer.

    (d) After giving effect to any Borrowing, unless the Agent shall otherwise
consent, there may not be more than five (5) different Interest Periods in
effect.

2.04  Conversion and Continuation Elections.

    (a) Any Company may, upon irrevocable written notice to the Agent in
accordance with Section 2.04(b):

    (1) elect to convert, as of any Business Day, any Base Rate Loans (or any
part thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof) into Offshore Rate Loans;

    (2) elect to convert, as of the last day of the applicable Interest Period,
any Offshore Rate Loans expiring on such day (or any part thereof in an amount
not less than $5,000,000, or that is in an integral multiple of $1,000,000 in
excess thereof) into Base Rate Loans; or

    (3) elect to continue, as of the last day of the applicable Interest Period,
any Offshore Rate Loans having Interest Periods expiring on such day (or any
part thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

provided that, if at any time the aggregate amount of Offshore Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, then such Offshore Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of any Company to continue such Loans as, and convert such Loans into, Offshore
Rate Loans shall terminate.

    (b) Any applicable Company shall deliver a Notice of Conversion/Continuation
to be received by the Agent not later than 9:00 a.m. (San Francisco time) at
least (i) three Business Days in advance of

16

--------------------------------------------------------------------------------

the Conversion/Continuation Date, if the Loans are to be converted into or
continued as Offshore Rate Loans; and (ii) one Business Day in advance of the
Conversion/ Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying:

    (1) the proposed Conversion/Continuation Date;

    (2) the aggregate amount of Loans to be converted or continued;

    (3) the Type of Loans resulting from the proposed conversion or
continuation; and

    (4) other than in the case of conversions into Base Rate Loans, the duration
of the requested Interest Period.

    (c) If, upon the expiration of any Interest Period applicable to any
Company's outstanding Offshore Rate Loans, any Company shall have failed to
select timely a new Interest Period to be applicable to such Company's
outstanding Offshore Rate Loans, as the case may be, or if any Default or Event
of Default then exists, then the Companies shall be deemed to have elected to
convert such Offshore Rate Loans into Base Rate Loans effective as of the
expiration date of such Interest Period, and all conditions to such conversion
shall be deemed to have been satisfied.

    (d) The Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if a timely notice is not provided by any Company,
the Agent will promptly notify each Bank of the details of any automatic
conversion. All conversions and continuations shall be made ratably according to
the respective outstanding principal amounts of the Loans with respect to which
the notice was given held by each Bank.

    (e) Unless the Majority Banks otherwise consent, during the existence of a
Default or Event of Default, no Company may elect to have a Loan converted into
or continued as an Offshore Rate Loan.

    (f)  After giving effect to any conversion or continuation of Loans, unless
the Agent shall otherwise consent, there may not be more than five (5) different
Interest Periods in effect.

2.05  Voluntary Termination or Reduction of Commitments.

    Any Company may, upon five Business Days' prior notice to the Agent,
terminate the Commitments, or permanently reduce the Commitments by an aggregate
minimum amount of $5,000,000 or any multiple of $1,000,000 in excess thereof;
unless, after giving effect thereto and to any prepayments of Loans made on the
effective date thereof, the then-outstanding principal amount of the Loans would
exceed the amount of the combined Commitments then in effect. Once reduced in
accordance with this Section 2.05, the Commitments may not be increased. Any
reduction of the Commitments shall be applied to each Bank according to its Pro
Rata Share. All accrued commitment fees to the effective date of any reduction
or termination of Commitments shall be paid on the effective date of such
reduction or termination.

2.06  Optional Prepayments.

    Subject to Section 4.04, any Company may, at any time or from time to time,
upon irrevocable notice received by the Agent, in the case of Offshore Rate
Loans, not less than three Business Days prior to the requested prepayment date,
and, in the case of Base Rate Loans, not less than one Business Day prior to the
requested prepayment date, ratably prepay Loans in whole or in part, in minimum
amounts of $5,000,000 or any multiple of $1,000,000 in excess thereof. Such
notice of prepayment shall specify the date and amount of such prepayment and
the Type(s) of Loans to be prepaid. The Agent will promptly notify each Bank of
its receipt of any such notice, and of such Bank's Pro Rata Share of such
prepayment. If such notice is given by any Company, such Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and any amounts required pursuant to
Section 3.04.

17

--------------------------------------------------------------------------------



2.07  Cash Collateralization; Mandatory Prepayments of Loans.

    If on any date the Effective Amount of L/C Obligations exceeds the L/C
Commitment, the Companies shall Cash Collateralize on such date the outstanding
Letters of Credit in an amount equal to the excess of the maximum amount then
available to be drawn under the Letters of Credit over the L/C Commitment.
Subject to Section 4.04, if on any date after giving effect to any Cash
Collateralization made on such date pursuant to the preceding sentence, the
Effective Amount of all Loans and L/C Obligations together exceeds the combined
Commitments, the Companies shall immediately, and without notice or demand,
prepay the outstanding principal amount of the Loans and L/C Advances by an
amount equal to the applicable excess.

2.08  Repayment.

    The Companies shall repay to the Banks on the Revolving Termination Date the
aggregate principal amount of all Loans outstanding on such date.

2.09  Interest.

    (a) Each Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing Date at a rate per annum equal to the
Offshore Rate or the Base Rate, as the case may be (and subject to a Company's
right to convert to other Types of Loans under Section 2.04), plus the
Applicable Margin.

    (b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Loans under
Section 2.06 or 2.07 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Agent at the request or with
the consent of the Majority Banks.

    (c) Notwithstanding subsection (a) of this Section, during the existence of
any Event of Default under Section 9.01(a), or 9.01(e), 9.01(k), 9.01(m), or
under 9.01(c) as a consequence of the failure of the any of the Companies to
observe or perform or cause to be observed or performed any term, covenant or
agreement contained in Section 7.11 or Article VIII, or after acceleration, the
Companies shall pay interest (after as well as before any entry of judgment
thereon to the extent permitted by law) on the principal amount of all
outstanding Obligations, at a rate per annum which is determined by adding two
and one-half percent (2.50%) per annum to the Applicable Margin then in effect
for such Loans and, in the case of Obligations not subject to an Applicable
Margin, at a rate per annum equal to the Base Rate plus two and one-half percent
(2.50%); provided that, on and after the expiration of any Interest Period
applicable to any Offshore Rate Loan outstanding on the date of occurrence of
such Event of Default or acceleration, the principal amount of such Loan shall,
during the continuation of such Event of Default or after acceleration, bear
interest at a rate per annum equal to the Base Rate plus two and one-half
percent (2.50%). All such interest shall be payable upon demand.

    (d) Anything herein to the contrary notwithstanding, the obligations of any
Company to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by such Bank, and in such event the
Companies shall pay such Bank interest at the highest rate permitted by
applicable law.

18

--------------------------------------------------------------------------------

2.10  Fees.

    (a)  Agency Fees.  The Companies shall pay an agency fee to the Agent for
the Agent's own account, as required by the letter agreement between the
Companies and the Agent dated as of July 19, 2000 (the "Fee Letter").

    (b)  Commitment Fees.  The Companies shall pay to the Agent for the account
of each Bank a commitment fee on the average daily unused portion of such Bank's
Commitment, computed on a quarterly basis in arrears on the last Business Day of
each calendar quarter based upon the daily utilization for that quarter as
calculated by the Agent, equal to such unused portion as so calculated
multiplied by the Applicable Commitment Fee Percentage for such period. Such
commitment fee shall accrue from the Closing Date to the Revolving Termination
Date and shall be due and payable quarterly in arrears on the last Business Day
of each quarter commencing on October 31, 2000 through the Revolving Termination
Date, with the final payment to be made on the Revolving Termination Date;
provided that, in connection with any reduction or termination of Commitments
under Section 2.05, the accrued and unpaid commitment fee calculated for the
period ending on such date shall also be paid on the date of such reduction or
termination, with the following quarterly payment being calculated on the basis
of the period from such reduction or termination date to such quarterly payment
date. The commitment fees provided in this Section shall accrue at all times
after the Closing Date, including at any time during which one or more
conditions in Article V are not met.

    (c)  Utilization Premium.  For each day on which the Effective Amount of all
L/C Obligations and Loans together exceeds thirty-three percent (33%) of the
combined Commitments, the Companies shall pay to the Agent for the account of
each Bank a utilization premium calculated by multiplying the Effective Amount
of all L/C Obligations and Loans together on such day by the Applicable
Utilization Premium Percentage. Such utilization premium shall accrue and be
payable for all periods from the Closing Date until all Obligations are repaid
in full (including at any time during which one or more conditions in Article V
are not met) and shall be due and payable quarterly in arrears on the last
Business Day of each quarter commencing on October 31, 2000 through the
Revolving Termination Date (and thereafter, if the Obligations are not repaid in
full on the Revolving Termination Date, upon demand); provided that, in
connection with any reduction or termination of Commitments under Section 2.05,
the accrued and unpaid utilization premium calculated for the period ending on
such date shall also be paid on the date of such reduction or termination, with
the following quarterly payment being calculated on the basis of the period from
such reduction or termination date to such quarterly payment date.

2.11  Computation of Fees and Interest.

    (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

    (b) Each determination of an interest rate by the Agent shall be conclusive
and binding on the Companies and the Banks in the absence of manifest error.

2.12  Payments by the Companies.

    (a) All payments to be made by the Companies shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Companies shall be made to the Agent for the account of the
Banks at the Agent's Payment Office, and shall be made in dollars and in
immediately available funds, no later than 11:00 a.m. (San Francisco time) on
the date

19

--------------------------------------------------------------------------------

specified herein. The Agent will promptly distribute to each Bank its Pro Rata
Share (or other applicable share as expressly provided herein) of such payment
in like funds as received. Any payment received by the Agent later than
11:00 a.m. (San Francisco time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

    (b) Subject to the provisions set forth in the definition of "Interest
Period" contained herein, whenever any payment is due on a day other than a
Business Day, such payment shall be made on the following Business Day, and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.

    (c) Unless the Agent receives notice from a Company prior to the date on
which any payment is due to the Banks that the Companies will not make such
payment in full as and when required, the Agent may assume that the Companies
have made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Bank on such due date an amount equal
to the amount then due such Bank. If and to the extent the Companies have not
made such payment in full to the Agent, each Bank shall repay to the Agent on
demand such amount distributed to such Bank, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Bank until the date repaid.

2.13  Payments by the Banks to the Agent.

    (a) Unless the Agent receives notice from a Bank on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
Business Day prior to the date of such Borrowing, that such Bank will not make
available as and when required hereunder to the Agent for the account of the
Companies the amount of that Bank's Pro Rata Share of the Borrowing, the Agent
may assume that each Bank has made such amount available to the Agent in
immediately available funds on the Borrowing Date and the Agent may (but shall
not be so required), in reliance upon such assumption, make available to the
applicable Company or Companies on such date a corresponding amount. If and to
the extent any Bank shall not have made its full amount available to the Agent
in immediately available funds and the Agent in such circumstances has made
available to the applicable Company or Companies such amount, that Bank shall on
the Business Day following such Borrowing Date make such amount available to the
Agent, together with interest at the Federal Funds Rate for each day during such
period. A notice of the Agent submitted to any Bank with respect to amounts
owing under this subsection (a) shall be conclusive, absent manifest error. If
such amount is so made available, such payment to the Agent shall constitute
such Bank's Loan on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to the Agent on the Business Day following the
Borrowing Date, the Agent will notify the Companies of such failure to fund and,
upon demand by the Agent, the Companies shall pay such amount to the Agent for
the Agent's account, together with interest thereon for each day elapsed since
the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Loans comprising such Borrowing.

    (b) The failure of any Bank to make any Loan on any Borrowing Date shall not
relieve any other Bank of any obligation hereunder to make a Loan on such
Borrowing Date, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on any Borrowing Date.

2.14  Sharing of Payments, etc.

    If, other than as expressly provided elsewhere herein, any Bank shall obtain
on account of the Loans or L/C Advances made by it any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its Pro Rata Share (or other share contemplated
hereunder), such Bank shall immediately (a) notify the Agent of such fact, and
(b) purchase from the

20

--------------------------------------------------------------------------------

other Banks such participations in the Loans or L/C Advances made by them as
shall be necessary to cause such purchasing Bank to share the excess payment pro
rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Bank, such purchase shall to
that extent be rescinded and each other Bank shall repay to the purchasing Bank
the purchase price paid therefor, together with an amount equal to such paying
Bank's ratable share (according to the proportion of (i) the amount of such
paying Bank's required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. Each Company agrees
that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.10) with respect to such
participation as fully as if such Bank were the direct creditor of each Company
in the amount of such participation. The Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Banks following
any such purchases or repayments.


ARTICLE III

THE LETTERS OF CREDIT


3.01  The Letter of Credit Subfacility.

    (a) On the terms and conditions set forth herein (i) the Issuing Bank
agrees, (A) from time to time on any Business Day during the period from the
Closing Date to the Revolving Termination Date to issue Letters of Credit for
the account of an L/C Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with Sections 3.02(c) and 3.02(d), and
(B) to honor drafts under the Letters of Credit; and (ii) the Banks severally
agree to participate in Letters of Credit Issued for the account of each L/C
Borrower; provided that the Issuing Bank shall not be obligated to Issue, and no
Bank shall be obligated to participate in, any Letter of Credit if as of the
date of and after giving effect to the Issuance of such Letter of Credit (the
"Issuance Date") (1) the Effective Amount of all L/C Obligations exceeds (or
would exceed) the L/C Commitment, (2) the Effective Amount of all L/C
Obligations and Loans together exceeds (or would exceed) the combined
Commitments, or (3) the participation of any Bank in the Effective Amount of all
L/C Obligations plus the Effective Amount of the Loans of such Bank exceeds (or
would exceed) such Bank's Commitment. Within the foregoing limits, and subject
to the other terms and conditions hereof, each L/C Borrower's ability to obtain
Letters of Credit shall be fully revolving, and, accordingly, each L/C Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit which have expired or which have been drawn upon and reimbursed.

    (b) The Issuing Bank is under no obligation to Issue any Letter of Credit
if:

    (1) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from Issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it;

    (2) the Issuing Bank has received written notice from any Bank, the Agent or
any Company, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;

21

--------------------------------------------------------------------------------

    (3) the expiry date of any requested Letter of Credit is (A) more than
360 days after the date of Issuance, or (B) after the Revolving Termination
Date, unless all of the Banks have approved such expiry date in writing;

    (4) the expiry date of any requested Letter of Credit is prior to the
maturity date of any financial obligation to be supported by the requested
Letter of Credit;

    (5) any requested Letter of Credit does not provide for drafts, or is not
otherwise in form and substance acceptable to the Issuing Bank, or the Issuance
of a Letter of Credit shall violate any applicable policies of the Issuing Bank;

    (6) any standby Letter of Credit is for the purpose of supporting the
issuance of any letter of credit by any other Person;

    (7) such Letter of Credit is in a face amount less than $50,000 (other than
the Existing Letters of Credit that are in a face amount less than $50,000 and
any renewals thereof) or to be denominated in a currency other than Dollars; or

    (8) the Issuing Bank is also the Agent and the Agent shall have for any
reason ceased to be the Agent pursuant to Section 11.09, in which case any other
Bank may, upon the request or with the consent of Esterline, act as Issuing
Bank.

3.02  Issuance, Amendment and Renewal of Letters of Credit.

    (a) Each Letter of Credit shall be issued upon the irrevocable written
request of an L/C Borrower received by the Issuing Bank (with a copy sent by the
related L/C Borrower to the Agent) at least four days (or such shorter time as
the Issuing Bank may agree in a particular instance in its sole discretion)
prior to the proposed date of issuance. Each such request for issuance of a
Letter of Credit shall be by facsimile, confirmed immediately in an original
writing, in the form of an L/C Application, and shall specify in form and detail
satisfactory to the Issuing Bank: (i) the proposed date of issuance of the
Letter of Credit (which shall be a Business Day); (ii) the face amount of the
Letter of Credit; (iii) the expiry date of the Letter of Credit; (iv) the name
and address of the beneficiary thereof; (v) the documents to be presented by the
beneficiary of the Letter of Credit in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Issuing Bank may
require.

    (b) At least two Business Days prior to the Issuance of any Letter of
Credit, the Issuing Bank will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of the L/C Application or L/C
Amendment Application from an L/C Borrower and, if not, the Issuing Bank will
provide the Agent with a copy thereof. Unless the Issuing Bank has received
notice on or before the Business Day immediately preceding the date the Issuing
Bank is to issue a requested Letter of Credit from the Agent (A) directing the
Issuing Bank not to issue such Letter of Credit because such issuance is not
then permitted under Section 3.01(a) as a result of the limitations set forth in
clauses (1) through (3) thereof or Section 3.01(b)(ii); or (B) that one or more
conditions specified in Article V are not then satisfied; then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of such L/C Borrower in accordance with
the Issuing Bank's usual and customary business practices.

    (c) From time to time while a Letter of Credit is outstanding and prior to
the Revolving Termination Date, the Issuing Bank will, upon the written request
of an L/C Borrower received by the Issuing Bank (with a copy sent by the related
L/C Borrower to the Agent) at least four (4) days (or such shorter time as the
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed date of amendment, amend any Letter of Credit issued by it. Each
such request for amendment of a Letter of Credit shall be made by facsimile,
confirmed immediately in an original writing, made in the form of an L/C
Amendment Application and shall specify in form and detail

22

--------------------------------------------------------------------------------

satisfactory to the Issuing Bank: (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as the Issuing Bank may require. The Issuing Bank shall be under no
obligation to amend any Letter of Credit if: (A) the Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms of this Agreement; or (B) the beneficiary of any such Letter of Credit
does not accept the proposed amendment to the Letter of Credit. The Agent will
promptly notify the Banks of the receipt by it of any L/C Application or L/C
Amendment Application.

    (d) The Issuing Bank and the Banks agree that, while a Letter of Credit is
outstanding and prior to the Revolving Termination Date, at the option of an L/C
Borrower and upon the written request of an L/C Borrower received by the Issuing
Bank (with a copy sent by the related L/C Borrower to the Agent) at least five
days (or such shorter time as the Issuing Bank may agree in a particular
instance in its sole discretion) prior to the proposed date of notification of
renewal, the Issuing Bank shall be entitled to authorize the renewal of any
Letter of Credit issued by it. Each such request for renewal of a Letter of
Credit shall be made by facsimile, confirmed immediately in an original writing,
in the form of an L/C Amendment Application, and shall specify in form and
detail satisfactory to the Issuing Bank: (i) the Letter of Credit to be renewed;
(ii) the proposed date of notification of renewal of the Letter of Credit (which
shall be a Business Day); (iii) the revised expiry date of the Letter of Credit;
and (iv) such other matters as the Issuing Bank may require. The Issuing Bank
shall be under no obligation to renew any Letter of Credit if: (A) the Issuing
Bank would have no obligation at such time to issue or amend such Letter of
Credit in its renewed form under the terms of this Agreement; or (B) the
beneficiary of any such Letter of Credit does not accept the proposed renewal of
the Letter of Credit. If any outstanding Letter of Credit shall provide that it
shall be automatically renewed unless the beneficiary thereof receives notice
from the Issuing Bank that such Letter of Credit shall not be renewed, and if at
the time of renewal the Issuing Bank would be entitled to authorize the
automatic renewal of such Letter of Credit in accordance with this
Section 3.02(d) upon the request of an L/C Borrower but the Issuing Bank shall
not have received any L/C Amendment Application from such L/C Borrower with
respect to such renewal or other written direction by such L/C Borrower with
respect thereto, the Issuing Bank shall nonetheless be permitted to allow such
Letter of Credit to renew, and the Companies and the Banks hereby authorize such
renewal, and, accordingly, the Issuing Bank shall be deemed to have received an
L/C Amendment Application from such L/C Borrower requesting such renewal.

    (e) The Issuing Bank may, at its election (or as required by the Agent at
the direction of the Majority Banks), deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiry date of such Letter of Credit to be a date not
later than the Revolving Termination Date.

    (f)  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

    (g) The Issuing Bank will also deliver to the Agent, concurrently or
promptly following its delivery of a Letter of Credit, or amendment to or
renewal of a Letter of Credit, to an advising bank or a beneficiary, a true and
complete copy of each such Letter of Credit or amendment to or renewal of a
Letter of Credit.

3.03  Existing Letters of Credit; Risk Participations, Drawings and
Reimbursements.

    (a) On and after the Closing Date, the Existing Letters of Credit shall be
deemed for all purposes, including for purposes of the fees to be collected
pursuant to Sections 3.08(a) and 3.08(c), and reimbursement of costs and
expenses to the extent provided herein, Letters of Credit outstanding

23

--------------------------------------------------------------------------------

under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement. Each Bank acknowledges and agrees that
the Existing Letters of Credit constitute Letters of Credit outstanding under
this Agreement on and as of the Closing Date. Each Bank shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
on the Closing Date a participation in each such Letter of Credit and each
drawing thereunder in an amount equal to the product of (i) such Bank's Pro Rata
Share times (ii) the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively. For purposes of
Section 2.01 and Section 2.10(b), the Existing Letters of Credit shall be deemed
to utilize pro rata the Commitment of each Bank.

    (b) Immediately upon the Issuance of each Letter of Credit in addition to
those described in Section 3.03(a), each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to the product of (i) the Pro Rata Share of such Bank, times (ii) the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively. For purposes of Section 2.01, each Issuance of a
Letter of Credit shall be deemed to utilize the Commitment of each Bank by an
amount equal to the amount of such participation.

    (c) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Bank will promptly notify the
related L/C Borrower. Such L/C Borrower shall reimburse the Issuing Bank prior
to 10:00 a.m. (San Francisco time), on each date that any amount is paid by the
Issuing Bank under any such Letter of Credit (each such date, an "Honor Date"),
in an amount equal to the amount so paid by the Issuing Bank. In the event any
L/C Borrower fails to reimburse the Issuing Bank for the full amount of any
drawing under any Letter of Credit by 10:00 a.m. (San Francisco time) on the
Honor Date, the Issuing Bank will promptly notify the Agent and the Agent will
promptly notify each Bank thereof, and the Companies shall be deemed to have
requested that Base Rate Loans be made by each of the Banks to be disbursed on
the Honor Date under such Letter of Credit, subject to the amount of the
unutilized portion of the aggregate Commitments and subject to the conditions
set forth in Section 5.02. Any notice given by the Issuing Bank or the Agent
pursuant to this Section 3.03(c) may be oral if immediately confirmed in writing
(including by facsimile), provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

    (d) Each Bank shall upon any notice pursuant to Section 3.03(c) make
available to the Agent for the account of the Issuing Bank an amount in Dollars
and in immediately available funds equal to its Pro Rata Share of the amount of
the drawing, whereupon the participating Banks shall (subject to
Section 3.03(e)) each be deemed to have made a Loan consisting of a Base Rate
Loan to the Companies in that amount. If any Bank so notified fails to make
available to the Agent for the account of the Issuing Bank the amount of such
Bank's Pro Rata Share of the amount of the drawing by no later than 2:00 p.m.
(San Francisco time) on the Honor Date, then interest shall accrue on such
Bank's obligation to make such payment, from the Honor Date to the date such
Bank makes such payment, at a rate per annum equal to the Federal Funds Rate in
effect from time to time during such period. The Agent will promptly give notice
of the occurrence of the Honor Date, but failure of the Agent to give any such
notice on the Honor Date or in sufficient time to enable any Bank to effect such
payment on such date shall not relieve such Bank from its obligations under this
Section 3.03.

    (e) With respect to any unreimbursed drawing that is not converted into
Loans consisting of Base Rate Loans to the Companies in whole or in part because
of any Company's failure to satisfy the conditions set forth in Section 5.02 or
for any other reason, the Companies shall be deemed to have incurred from the
Issuing Bank an L/C Borrowing in the amount of such drawing, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at a rate per annum equal to the Base Rate plus two and one-half
percent (2.50%), and each Bank's payment to

24

--------------------------------------------------------------------------------

the Issuing Bank pursuant to Section 3.03(d) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Bank in satisfaction of its participation obligation under this
Section 3.03.

    (f)  Each Bank's obligation in accordance with this Agreement to make the
Loans or L/C Advances, as contemplated by this Section 3.03, as a result of a
drawing under a Letter of Credit, shall be absolute and unconditional and
without recourse to the Issuing Bank and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Bank may have against the Issuing Bank, any Company, any
guarantor or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, an Event of Default or a Material Adverse Effect; or
(iii) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that, without limiting any Bank's
obligation to make L/C Advances hereunder, each Bank's obligation to make Loans
under this Section 3.03 is subject to the conditions set forth in Section 5.02.

3.04  Repayment of Participations.

    (a) Upon (and only upon) receipt by the Agent for the account of the Issuing
Bank of immediately available funds from any Company (i) in reimbursement of any
payment made by the Issuing Bank under the Letter of Credit with respect to
which any Bank has paid the Agent for the account of the Issuing Bank for such
Bank's participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, the Agent will pay to each Bank, in like funds as
those received by the Agent for the account of the Issuing Bank, the amount of
such Bank's Pro Rata Share of such funds, and the Issuing Bank shall receive and
retain the amount of the Pro Rata Share of such funds of any Bank that did not
so pay the Agent for the account of the Issuing Bank.

    (b) If the Agent or the Issuing Bank is required at any time to return to
any Company, or to a trustee, receiver, liquidator, custodian, or any official
in any Insolvency Proceeding, any portion of the payments made by any Company
(or any other Person) to the Agent for the account of the Issuing Bank pursuant
to Section 3.04(a) in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Bank shall, on demand of the Agent, forthwith
return to the Agent or the Issuing Bank the amount of its Pro Rata Share of any
amounts so returned by the Agent or the Issuing Bank plus interest thereon from
the date such demand is made to the date such amounts are returned by such Bank
to the Agent or the Issuing Bank, at a rate per annum equal to the Federal Funds
Rate in effect from time to time.

3.05  Role of the Issuing Bank.

    (a) Each Bank and each L/C Borrower agree that, in paying any drawing under
a Letter of Credit, the Issuing Bank shall not have any responsibility to obtain
any document (other than any sight draft and certificates expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.

    (b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks (including the Majority Banks, as applicable);
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.

    (c) Each L/C Borrower jointly and severally hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit, provided that this assumption is not intended to, and
shall not, preclude any L/C Borrower's pursuit of such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No

25

--------------------------------------------------------------------------------

Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the Issuing Bank, shall be liable or responsible for any of the
matters described in clauses (i) through (vii) of Section 3.06; provided that,
anything in such clauses to the contrary notwithstanding, an L/C Borrower may
have a claim against the Issuing Bank, and the Issuing Bank may be liable to an
L/C Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such L/C Borrower which such
L/C Borrower proves were caused by the Issuing Bank's willful misconduct or
gross negligence or the Issuing Bank's willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing: (i) the Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; and (ii) the Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

3.06  Obligations Absolute.

    The obligations of each L/C Borrower under this Agreement and any
L/C-Related Document to reimburse the Issuing Bank for a drawing under a Letter
of Credit, and to repay any L/C Borrowing and any drawing under a Letter of
Credit converted into Loans, shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement and each such
other L/C-Related Document under all circumstances, including the following:

    (a) any lack of validity or enforceability of this Agreement, any
L/C-Related Document or other Loan Document;

    (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of an L/C Borrower in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the L/C-Related Documents;

    (c) the existence of any claim, set-off, defense or other right that an L/C
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;

    (d) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;

    (e) any payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

    (f)  any exchange, release or non perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the obligations of any L/C Borrower in respect of
any Letter of Credit;

26

--------------------------------------------------------------------------------



    (g) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

    (h) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any L/C Borrower.

3.07  Cash Collateral Pledge.

    Upon (a) the request of the Agent, (i) if the Issuing Bank has honored any
full or partial drawing request on any Letter of Credit and such drawing has
resulted in an L/C Borrowing hereunder, or (ii) if, as of the Revolving
Termination Date, any Letters of Credit may for any reason remain outstanding
and partially or wholly undrawn, or (b) the occurrence of the circumstances
described in Section 2.07 requiring any L/C Borrower to Cash Collateralize
Letters of Credit, then such L/C Borrower shall immediately Cash Collateralize
or cause to be Cash Collateralized the L/C Obligations in an amount equal to
such L/C Obligations. Such amount, when received by the Agent, shall be held by
the Agent and maintained in blocked deposit accounts at Bank of America as Cash
Collateral for reimbursement obligations of any and all of the L/C Borrowers in
respect of the L/C Obligations and for the other Obligations. Each of the
Companies and each of the L/C Borrowers hereby grant to the Agent, for the
benefit of the Agent, the Issuing Bank and the Banks, a security interest in all
such cash, deposit accounts and deposit account balances. After payment in full
of all L/C Obligations and the expiry of all Letters of Credit, the proceeds of
any Cash Collateral shall be used to satisfy any other Obligations then
outstanding. Each of the L/C Borrowers shall execute and cause to be executed
such further agreements, documents and instruments and shall take and cause to
be taken such further actions in connection with such Cash Collateralization as
the Agent may reasonably request.

3.08  Letter of Credit Fees.

    (a) The Companies shall pay to the Agent for the account of each of the
Banks a letter of credit fee based on the average daily maximum amount available
to be drawn on outstanding Letters of Credit at a rate equal to the Applicable
Margin for Offshore Rate Loans, adjusted as provided in the definition of
"Applicable Margin," which fee shall be computed on a quarterly basis in arrears
on the last Business Day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Agent. Such letter of credit
fees shall be due and payable quarterly in arrears on the last Business Day of
each calendar quarter during which Letters of Credit are outstanding, commencing
on the first such quarterly date to occur after the Closing Date, through the
Revolving Termination Date (or such later date upon which the outstanding
Letters of Credit shall expire), with the final payment to be made on the
Revolving Termination Date (or such later expiration date, if any).

    (b) The Companies shall pay to the Issuing Bank a letter of credit fronting
fee for each Letter of Credit Issued by the Issuing Bank equal to 0.125% per
annum of the face amount (or increased face amount, as the case may be) of such
Letter of Credit. Such Letter of Credit fronting fee shall be due and payable on
each date of Issuance of a Letter of Credit.

    (c) Each L/C Borrower shall pay to the Issuing Bank from time to time on
demand the normal issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect.

3.09  Uniform Customs and Practice.

    Unless otherwise expressly provided in any Letter of Credit, (a) the Uniform
Customs and Practices for Documentary Credits as most recently published by the
International Chamber of Commerce at the time of Issuance of any documentary
Letter of Credit shall apply to such Letter of Credit and (b) the International
Standby Practices 1998 most recently published by the Institute of

27

--------------------------------------------------------------------------------

International Banking Law & Practice, Inc. (or such later version thereof as may
be then be in effect) at the time of Issuance of any standby Letter of Credit
shall apply to such Letter of Credit.


ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY


4.01  Taxes.

    (a) Any and all payments by any Company to each Bank or the Agent under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any Taxes. In addition, the Companies
shall pay all Other Taxes.

    (b) If any Company shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Agent, then:

     (i) the sum payable shall be increased as necessary so that, after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), such Bank or the
Agent, as the case may be, receives and retains an amount equal to the sum it
would have received and retained had no such deductions or withholdings been
made;

    (ii) the Companies shall make such deductions and withholdings;

    (iii) the Companies shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

    (iv) the Companies shall also pay to each Bank or the Agent for the account
of such Bank, at the time interest is paid, Further Taxes in the amount that the
respective Bank specifies as necessary to preserve the after-tax yield the Bank
would have received if such Taxes, Other Taxes or Further Taxes had not been
imposed.

    (c) The Companies agree to indemnify and hold harmless each Bank and the
Agent for the full amount of (i) Taxes, (ii) Other Taxes, and (iii) Further
Taxes in the amount that the respective Bank specifies as necessary to preserve
the after-tax yield the Bank would have received if such Taxes, Other Taxes or
Further Taxes had not been imposed, and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes, Other Taxes or Further Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
30 days after the date the Bank or the Agent makes written demand therefor.

    (d) Within 30 days after the date of any payment by any Company of Taxes,
Other Taxes or Further Taxes, the Companies shall furnish to each Bank or the
Agent the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment satisfactory to such Bank or the Agent.

    (e) If any Company is required to pay any amount to any Bank or the Agent
pursuant to subsection (b) or (c) of this Section, then such Bank shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Companies which may thereafter accrue, if such change in the sole
and absolute judgment of such Bank is not otherwise disadvantageous to such
Bank.

4.02  Illegality.

    (a) If any Bank determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Bank or its applicable Lending Office to make Offshore Rate Loans, then,
on notice

28

--------------------------------------------------------------------------------

thereof by the Bank to the Companies through the Agent, any obligation of that
Bank to make Offshore Rate Loans shall be suspended until the Bank notifies the
Agent and the Companies that the circumstances giving rise to such determination
no longer exist.

    (b) If a Bank determines that it is unlawful to maintain any Offshore Rate
Loan, the Companies shall, upon its receipt of notice of such fact and demand
from such Bank (with a copy to the Agent), prepay in full such Offshore Rate
Loans of that Bank then outstanding, together with interest accrued thereon and
amounts required under Section 4.04, either on the last day of the Interest
Period thereof, if the Bank may lawfully continue to maintain such Offshore Rate
Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such Offshore Rate Loan. If any Company is required to so prepay any
Offshore Rate Loan, then concurrently with such prepayment, the Companies shall
borrow from the affected Bank, in the amount of such repayment, a Base Rate
Loan.

    (c) If the obligation of any Bank to make or maintain Offshore Rate Loans
has been so terminated or suspended, the Companies may elect, by giving notice
to the Bank through the Agent that all Loans which would otherwise be made by
the Bank as Offshore Rate Loans shall be instead Base Rate Loans.

4.03  Increased Costs and Reduction or Return.

    (a) If any Bank determines that, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance by that Bank with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Bank of agreeing to make or making,
funding or maintaining any Loans or participating in Letters of Credit, or, in
the case of the Issuing Bank, any increase in the cost to the Issuing Bank of
agreeing to Issue, Issuing or maintaining any Letter of Credit or of agreeing to
make or making, funding or maintaining any unpaid drawing under any Letter of
Credit, then the Companies shall be liable for, and shall from time to time,
upon demand (with a copy of such demand to be sent to the Agent), pay to the
Agent for the account of such Bank or the Issuing Bank, additional amounts as
are sufficient to compensate such Bank or such Issuing Bank for such increased
costs.

    (b) If any Bank shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into consideration such Bank's or such corporation's policies with
respect to capital adequacy and such Bank's desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment, loans, credits or obligations under this Agreement, then, upon
demand of such Bank to the Companies through the Agent, the Companies shall
immediately pay to the Bank, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank for such increase.

4.04  Funding Losses.

    The Companies shall reimburse each Bank and hold each Bank harmless from any
loss or expense which the Bank may sustain or incur as a consequence of:

    (a) the failure of any Company to make on a timely basis any payment of
principal of any Offshore Rate Loan (including after any acceleration thereof);

29

--------------------------------------------------------------------------------

    (b) the failure of any Company to borrow, continue or convert a Loan after
such Company has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

    (c) the failure of any Company to make any prepayment in accordance with any
notice delivered under Section 2.06;

    (d) the prepayment (including pursuant to Section 2.07) or other payment
(including after acceleration thereof) of an Offshore Rate Loan on a day that is
not the last day of the relevant Interest Period; or

    (e) the conversion of any Offshore Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans hereunder or from
fees payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Companies to the Banks under this
Section and under Section 4.03(a), each Offshore Rate Loan made by a Bank (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the IBOR used in determining the
Offshore Rate for such Offshore Rate Loan by a matching deposit or other
borrowing in the interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Offshore Rate Loan is in fact so funded.

4.05  Inability to Determine Rates.

    If the Agent determines that for any reason adequate and reasonable means do
not exist for determining the Offshore Rate for any requested Interest Period
with respect to a proposed Offshore Rate Loan, or that the Offshore Rate
applicable pursuant to Section 2.09(a) for any requested Interest Period with
respect to a proposed Offshore Rate Loan does not adequately and fairly reflect
the cost to the Banks of funding such Loan, the Agent will promptly so notify
the Companies and each Bank. Thereafter, the obligation of the Banks to make or
maintain Offshore Rate Loans hereunder shall be suspended until the Agent upon
the instruction of the Majority Banks revokes such notice in writing. Upon
receipt of such notice, the Companies may revoke any Notice of Borrowing or
Notice of Conversion/ Continuation then submitted by it. If the Companies do not
revoke such Notice, the Banks shall make, convert or continue the Loans, as
proposed by the Companies, in the amount specified in the applicable notice
submitted by the Companies, but such Loans shall be made, converted or continued
as Base Rate Loans instead of Offshore Rate Loans.

4.06  Reserves on Offshore Rate Loans.

    The Companies shall pay to each Bank, as long as such Bank shall be required
under regulations of the FRB to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as "Eurocurrency liabilities"), additional costs on the unpaid principal
amount of each Offshore Rate Loan equal to the actual costs of such reserves
allocated to such Loan by the Bank (as determined by the Bank in good faith,
which determination shall be conclusive), payable on each date on which interest
is payable on such Loan, provided the Companies shall have received at least
15 days prior written notice (with a copy to the Agent) of such additional costs
from the Bank. If a Bank fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be payable 15 days from
receipt of such notice.

4.07  Certificates of Banks.

    Any Bank claiming reimbursement or compensation under this Article IV shall
deliver to the Companies (with a copy to the Agent) a certificate setting forth
in reasonable detail the amount

30

--------------------------------------------------------------------------------

payable to the Bank hereunder and such certificate shall be conclusive and
binding on the Companies in the absence of manifest error.

4.08  Survival.

    The agreements and obligations of the Companies in this Article IV shall
survive the payment of all other Obligations.


ARTICLE V

CONDITIONS PRECEDENT


5.01  Conditions of Initial Credit Extension.

    The obligation of each Bank (including the Issuing Bank) to make its initial
Credit Extension hereunder is subject to the condition that the Agent shall have
received on or before the Closing Date all of the following, in form and
substance satisfactory to the Agent and each Bank, and in sufficient copies for
each Bank:

    (a)  Credit Agreement; Notes.  This Agreement and, if requested by any Bank,
the Notes, each executed by each party thereto;

    (b)  Resolutions; Incumbency.  

     (i) Copies of the resolutions of the respective boards of directors,
partners, members or managers (as applicable) of the Companies authorizing the
transactions contemplated hereby, certified as of the Closing Date by the each
Company's Secretary or an Assistant Secretary, respectively; and

    (ii) A certificate of the Secretary or Assistant Secretary of each of the
Companies, certifying the names and true signatures of the officers of each such
Company authorized to execute, deliver and perform, as applicable, this
Agreement, and all other Loan Documents to be delivered by it hereunder;

    (c)  Organization Documents; Good Standing.  Each of the following
documents:

     (i) the articles or certificate of incorporation and the bylaws of each of
the Companies or, if applicable, the partnership agreement, limited liability
company agreement or operating agreement, each as in effect on the Closing Date,
certified by the Secretary or Assistant Secretary or general partner or
member/manger of each such Company as of the Closing Date; and

    (ii) a good standing certificate from the Secretary of State (or similar,
applicable Governmental Authority) as of a recent date, and, if requested by the
Agent or any Bank, a bring-down certificate by facsimile dated on or about the
Closing Date and tax good standing certificate, (A) for Esterline, of its state
of incorporation and the State of Washington, and (B) for each Company other
than Esterline, of its state of incorporation;

    (d)  Legal Opinion.  An opinion of Perkins Coie LLP, counsel to the
Companies and the Guarantors, addressed to the Agent and the Banks,
substantially in the form of Exhibit D;

    (e)  Certificate.  A certificate signed by a Responsible Officer of each
Company, dated as of the Closing Date, stating that:

     (i) the representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date;

31

--------------------------------------------------------------------------------

    (ii) no Default or Event of Default exists or would result from the initial
Credit Extension; and

    (iii) there has occurred since October 31, 1999, no event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; and

    (f)  Termination of Existing Facility.  Evidence satisfactory to the Agent
confirming that, if any principal, interest, fees, costs or other amounts are
outstanding under the Existing Facility, all such amounts have been paid in full
by the Closing Date or that the Loans borrowed by the Companies on the Closing
Date will be used to repay such outstanding amounts, and that the Existing
Facility and the Commitments (as that term is defined in the Existing Facility)
of the "Banks" thereunder shall thereby terminate on the Closing Date, together
with evidence satisfactory to Bank of America, as agent under the Existing
Facility, of satisfaction or waiver by such Banks of any prior notice of such
termination as required under the Existing Facility; and

    (g)  Other Documents.  Such other approvals, opinions, documents or
materials as the Agent or any Bank may reasonably request;

provided that this Agreement shall not become effective or be binding on any
party hereto unless each of the foregoing conditions is satisfied on or before
September 15, 2000. The Agent shall promptly notify the Companies and the Banks
of the Closing Date, and such notice shall be conclusive and binding on all
parties hereto. The opinion referenced in Section 5.01(d) shall be dated as of
the Closing Date; all other documents shall be dated as of a date reasonably
near the Closing Date unless otherwise specified or the Agent shall otherwise
agree.

5.02  Conditions to All Credit Extensions.

    The obligation of each Bank to make any Loan to be made by it (including its
initial Loan) or to continue or convert any Loan under Section 2.04 (other than
pursuant to Section 2.04(c)) and the obligation of the Issuing Bank to Issue any
Letter of Credit (including the initial Letter of Credit) is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date, Conversion/Continuation Date or Issuance Date:

    (a)  Notice; Application.  In the case of any Borrowing or Continuation/
Conversion (other than pursuant to Section 2.04(b)), the Agent shall have
received (with, in the case of the initial Loan only, a copy for each Bank) a
Notice of Borrowing or a Notice of Conversion/Continuation, as applicable, and
in the case of any Issuance of any Letter of Credit, the Issuing Bank and the
Agent shall have received an L/C Application or L/C Amendment Application, as
required under Section 3.02;

    (b)  Continuation of Representations and Warranties.  The representations
and warranties in Article VI shall be true and correct on and as of such
Borrowing Date, Conversion/ Continuation Date or Issuance Date with the same
effect as if made on and as of such Borrowing Date, Conversion/Continuation Date
or Issuance Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date); and

    (c)  No Existing Default.  No Default or Event of Default shall exist or
shall result from such Credit Extension or continuation or conversion.

Each Notice of Borrowing, Notice of Conversion/Continuation and L/C Application
or L/C Amendment Application submitted by any Company hereunder shall constitute
a representation and warranty by each of the Companies hereunder, as of the date
of each such notice and as of each Borrowing Date, Conversion/Continuation Date
or Issuance Date, as applicable, that the conditions in this Section 5.02 are
satisfied.

32

--------------------------------------------------------------------------------


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


    Each Company represents and warrants to the Agent and each Bank that:

6.01  Corporate Existence and Power.

    Each Company and each of its Subsidiaries: (a) is a corporation or
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation; (b) has the power and
authority and all governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and to execute, deliver, and perform
its obligations under the Loan Documents; (c) is duly qualified as a foreign
corporation or partnership and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (d) is in compliance with all Requirements of Law
except to the extent to which the failure to comply would not reasonably be
expected to have a Material Adverse Effect.

6.02  Corporate Authorization; No Contravention.

    The execution, delivery and performance by each Company of this Agreement
and each other Loan Document to which each Company is party, have been duly
authorized by all necessary corporate action, and do not and will not:
(a) contravene the terms of any of such Company's Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
any Company is a party or any order, injunction, writ or decree of any
Governmental Authority to which any Company or its property is subject; or
(c) violate any Requirement of Law.

6.03  Governmental Authorization.

    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Company or any of its Subsidiaries of this Agreement or any other
Loan Document.

6.04  Binding Effect.

    This Agreement and each other Loan Document to which any of the Companies is
a party constitute the legal, valid and binding obligations of such Company,
enforceable against such Company in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles relating to enforceability.

6.05  Litigation.

    Except as specifically disclosed on Schedule 6.05, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of the
Companies, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Companies, or its Subsidiaries or
any of their respective properties which: (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; or (b) if determined adversely to any Company or
its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or

33

--------------------------------------------------------------------------------

performance of this Agreement or any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided.

6.06  No Default.

    No Default or Event of Default exists or would result from the incurring of
any Obligations by any Company. As of the Closing Date, none of the Companies
nor any Subsidiary is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect, or
that would, if such default had occurred after the Closing Date, create an Event
of Default under Section 9.01(e).

6.07  ERISA Compliance.

    (a) As of the Closing Date, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state law except to the
extent to which the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Each Plan which is intended to qualify under
subsection 401(a) of the Code has received a favorable determination letter from
the IRS and to the best knowledge of each Company, nothing has occurred which
would cause the loss of such qualification. As of the Closing Date, each Company
and each ERISA Affiliate has made all required contributions to any Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

    (b) As of the Closing Date, there are no pending or, to the best knowledge
of each Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect. As of the Closing
Date, there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

    (c) As of the Closing Date, (i) no ERISA Event has occurred or is reasonably
expected to occur; and (ii) no event or circumstance has occurred or exists
that, if such event or circumstance had occurred or arisen after the Closing
Date, would create an Event of Default under Section 9.01(h).

6.08  Use of Proceeds; Margin Regulations.

    The proceeds of the Loans are to be used solely for the purposes set forth
in and permitted by Section 7.11 and Section 8.07. None of the Companies nor any
Subsidiary is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

6.09  Title to Properties.

    Each Company and each Subsidiary have good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of their respective businesses, except for such
defects in title as could not, individually or in the aggregate, have a Material
Adverse Effect. As of the Closing Date, the property of the Companies and their
respective Subsidiaries is subject to no Liens other than Permitted Liens.

6.10  Taxes.

    The Companies and their respective Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties,

34

--------------------------------------------------------------------------------

income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

6.11  Financial Condition.

    (a) The audited consolidated financial statements of Esterline and its
Subsidiaries dated October 31, 1999, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal year
ended on that date: (i) were prepared in accordance with GAAP; (ii) fairly
present the financial condition of Esterline and its Subsidiaries as of the date
thereof and results of operations for the period covered thereby; and
(iii) except as specifically disclosed on Schedule 6.11, show all material
indebtedness and other liabilities, direct or contingent, of Esterline and its
consolidated Subsidiaries as of the date hereof, including liabilities for
taxes, material commitments and Contingent Obligations required to be disclosed
in accordance with GAAP.

    (b) Since October 31, 1999 (assuming that this Agreement were in effect on
such date and thereafter), there has been no Material Adverse Effect.

6.12  Environmental Matters.

    Each Company conducts in the ordinary course of business a review of the
effect of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties, and as a result thereof each Company has
reasonably concluded that, except as specifically disclosed on Schedule 6.12,
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.13  Regulated Entities.

    None of the Companies, nor any Person controlling any Company, nor any
Subsidiary is an "Investment Company" within the meaning of the Investment
Company Act of 1940. No Company is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.

6.14  No Burdensome Restrictions.

    None of the Companies or any Subsidiary is a party to or bound by any
Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which could reasonably be expected to have
a Material Adverse Effect.

6.15  Copyrights, Patents, Trademarks and Licenses, etc.

    To the best of each Company's knowledge, each Company or its Subsidiaries
own or are licensed or otherwise have the right to use all of the patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of each Company, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Company or any Subsidiary
infringes upon any rights held by any other Person. Except as specifically
disclosed on Schedule 6.05, no claim or litigation regarding any of the
foregoing is pending or threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of each Company, proposed, which, in either
case, could reasonably be expected to have a Material Adverse Effect.

35

--------------------------------------------------------------------------------



6.16  Subsidiaries.

    As of the Closing Date, no Company has any Subsidiaries other than those
specifically disclosed in part (a) of Schedule 6.16 hereto, which shows the form
of organization and ownership of each such Corporation, and has no equity
investments in any other corporation or entity other than those specifically
disclosed in part (b) of Schedule 6.16. Each Company other than Esterline is a
Wholly Owned Subsidiary of Esterline.

6.17  Insurance.

    Except as specifically disclosed on Schedule 6.17, the properties of the
Companies and their respective Subsidiaries are insured with financially sound
and reputable insurance companies that are not Affiliates of any Company, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where any Company or such Subsidiary operates.

6.18  Swap Obligations.

    None of the Companies or any Subsidiary has incurred any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations.
Each Company has voluntarily entered into each Swap Contract to which it is a
party based upon its own independent assessment of its consolidated assets,
liabilities and commitments, in each case as an appropriate means of mitigating
and managing risks associated with such matters, and has not relied on any swap
counterparty or any Affiliate of any swap counterparty in determining whether to
enter into any Swap Contract.

6.19  Full Disclosure.

    To the best knowledge after due inquiry of any Responsible Officer of any of
the Companies, none of the representations or warranties made by any Company or
any Subsidiary in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of any
Company or any Subsidiary in connection with the Loan Documents (including the
offering and disclosure materials delivered by or on behalf of any Company to
the Banks prior to the Closing Date), contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.


ARTICLE VII

AFFIRMATIVE COVENANTS


    So long as any Bank shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Majority Banks
waive compliance in writing:

7.01  Financial Statements.

    The Companies shall deliver to the Agent, in form and detail satisfactory to
the Agent and the Majority Banks, with sufficient copies for each Bank:

    (a) as soon as available, but not later than one hundred days following the
end of each fiscal year of Esterline: (i) a copy of the audited consolidated
balance sheet of Esterline and its Subsidiaries as at the end of such year and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
Ernst & Young LLP or another nationally recognized independent public accounting
firm

36

--------------------------------------------------------------------------------

("Independent Auditor") which report shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years, and together with SEC Form 10-Ks for each Company required to file such
form with the SEC; and (ii) a copy of an unaudited consolidating balance sheet
of Esterline and its Subsidiaries as at the end of such year and the related
consolidating statements of income, shareholders' equity and cash flows for such
year, certified by a Responsible Officer as having been developed and used in
connection with the preparation of the financial statements referred to in the
immediately preceding clause (i). The Independent Auditor's opinion shall not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of any Company's or any Subsidiary's
records; and

    (b) as soon as available, but not later than forty-five (45) days following
the end of each of the first three fiscal quarters of each fiscal year of
Esterline, a copy for the immediately preceding fiscal quarter of the unaudited
consolidated and consolidating balance sheets of Esterline and its Subsidiaries
as of the end of such quarter and the related consolidated and consolidating
statements of income, shareholders' equity and cash flows for the period
commencing on the first day and ending on the last day of such quarter, and
certified by a Responsible Officer as fairly presenting, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of each Company and the Subsidiaries,
together with SEC Form 10-Qs for each Company required to file such form with
the SEC.

7.02  Certificates; Other Information.

    The Companies shall furnish to the Agent, with sufficient copies for each
Bank:

    (a) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

    (b) except for SEC Forms 10-K and 10-Q to be delivered pursuant to Sections
7.01(a) and (c), promptly, and in any event no later than 10 days after the same
is made available to any Company's shareholders or is filed with the SEC, copies
of all financial statements and reports that each Company sends to its
shareholders, and copies of all financial statements and regular, periodical or
special reports that each Company or any Subsidiary may make to, or file with,
the SEC;

    (c) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a copy of an annual business plan and cash budget for
Esterline, together with an annual business forecast for the succeeding twelve
month period, presented on a quarterly basis, in such form and in such detail as
the Agent or the Majority Banks may require;

    (d) upon the request from time to time of the Agent, the Swap Termination
Values, together with a description of the method by which such values were
determined, relating to any then-outstanding Swap Contracts to which any Company
or any of its Subsidiaries is party; and

    (e) promptly, such additional information regarding the business, financial
or corporate affairs of each Company or any Subsidiary as the Agent, at the
request of any Bank, may from time to time reasonably request.

7.03  Notices.

    The Companies shall promptly notify the Agent and each Bank of:

    (a) the occurrence of any Default or Event of Default, and of the occurrence
or existence of any event or circumstance that foreseeably will become a Default
or Event of Default;

37

--------------------------------------------------------------------------------

    (b) any matter that has resulted or could reasonably result in a Material
Adverse Effect, including: (i) breach or non-performance of, or any default
under, a Contractual Obligation of any Company or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Company
or any Subsidiary and any Governmental Authority; (iii) the commencement of, or
any material development in, any litigation or proceeding affecting any Company
or any Subsidiary; including pursuant to any applicable Environmental Laws; or
(iv) the imposition of any fine or penalty by any Governmental Authority against
or with respect to any facility or plants of any Company or any Subsidiary;

    (c) the occurrence of any of the following events affecting any Company or
any ERISA Affiliate (but in no event more than 10 days after such event), and
deliver to the Agent and each Bank a copy of any notice with respect to such
event that is filed with a Governmental Authority and any notice delivered by a
Governmental Authority to any Company or any ERISA Affiliate with respect to
such event:

     (i) an ERISA Event;

    (ii) an increase in the Unfunded Pension Liability of any Pension Plan,
including as a result of the adoption of any amendment to a Plan subject to
Section 412 of the Code, that could reasonably be likely to cause or result in
an Event of Default under Section 9.01(h); or

    (iii) the adoption of, or the commencement of contributions to, any Plan
subject to Section 412 of the Code by any Company or any ERISA Affiliate other
than any such Plan in effect and receiving contributions as of the Closing Date.

    (d) any Acquisition, or incurring any Contractual Obligations with respect
to any Acquisition, by any Company or any Subsidiary of any Company, if the
aggregate cash and noncash consideration (including assumption of liabilities
and including all Contingent Obligations) in connection with such Acquisition is
(or could reasonably be expected to become) $10,000,000 or more; and

    (e) any Change in Control or any event or circumstance that is reasonably
likely to result in any Change in Control.

    Each notice under this Section shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action any Company or any affected Subsidiary proposes
to take with respect thereto and at what time. Each notice under Section 7.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been (or foreseeably will be)
breached or violated.

7.04  Preservation of Corporate and Partnership Existence, etc.

    Each Company shall, and shall cause each Subsidiary to:

    (a) (i) preserve and maintain in full force and effect (A) its corporate or
partnership existence, as the case may be, and good standing under the laws of
its state or jurisdiction of incorporation or organization, and (B) all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business; and
(ii) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; provided that the foregoing shall not
prevent any transaction permitted by Section 8.02 or 8.03, or the termination of
the existence of any Subsidiary (other than a Company) if, in the opinion of the
Board of Directors of Esterline, such termination is in the best interest of
Esterline and is not otherwise prohibited by this Agreement; and

38

--------------------------------------------------------------------------------

    (b) preserve or renew and maintain all of its registered patents,
trademarks, trade names and service marks and other intellectual property
assets, the nonpreservation or nonmaintenance of which could reasonably be
expected to have a Material Adverse Effect.

7.05  Maintenance of Property.

    Each Company shall maintain, and shall cause each Subsidiary to maintain,
and preserve all its property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Each Company and each Subsidiary shall use the standard of care typical
in the industry in the operation and maintenance of its facilities.

7.06  Insurance.

    Each Company shall maintain, and shall cause each Subsidiary to maintain,
with financially sound and reputable independent insurers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

7.07  Payment of Obligations.

    Each Company shall, and shall cause each Subsidiary to, pay and discharge as
the same shall become due and payable, all their respective material obligations
and liabilities, including: (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by each Company or such
Subsidiary; (b) all lawful material claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable
(but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness), unless contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by each Company or such Subsidiary, except to the extent that the
nonpayment thereof would not result in or reasonable be expected to result in a
Material Adverse Effect.

7.08  Compliance with Laws; Joinder Agreements.

    (a) Each Company shall comply, and shall cause each Subsidiary to comply, in
all respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business or properties (including the Federal Fair
Labor Standards Act), unless such noncompliance is being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by each Company or such Subsidiary with respect thereto, except
to the extent any such noncompliance, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

    (b) If, at any time, the aggregate sales revenue of all Subsidiaries which
are not Borrower Subsidiaries for the twelve consecutive calendar month period
most recently ended exceeds ten percent (10%) of Esterline's consolidated sales
revenue for its fiscal year immediately preceding such twelve consecutive
calendar month period, then the Companies shall cause that number of such
Persons to execute Joinder Agreements as is necessary so that, following the
execution of such Joinder Agreements, the aggregate sales revenue of all
Subsidiaries which are not Borrower Subsidiaries for the twelve consecutive
calendar month period most recently ended is less than or equal to ten percent
(10%) of Esterline's consolidated sales revenue for its fiscal year immediately
preceding such twelve

39

--------------------------------------------------------------------------------

consecutive calendar month period. Any Joinder Agreement required pursuant to
this Section 7.08(b) shall be executed and delivered to the Agent within fifteen
(15) calendar days following the end of any such twelve month period.

    (c) If a Joinder Agreement is required to be executed and delivered pursuant
to Section 7.08(b) or Section 8.04(e), each Company shall: (i) execute and cause
the subject Person(s) to execute and deliver to the Agent a Joinder Agreement
within the time period required by such Sections; and (ii) deliver or cause to
be delivered, concurrently upon the delivery of such Joinder Agreement, such
other documentation as the Agent may reasonably request in connection with the
foregoing, which documentation may include certified resolutions and other
organizational and authorizing documents of such Person(s) and a favorable
opinion of counsel to such Person(s) which shall cover the legality, validity,
binding effect and enforceability against such Person(s) of such Joinder
Agreement and the other Loan Documents to which such Person(s) become(s) a party
by virtue of such Joinder Agreement.

7.09  Inspection of Property and Books and Records.

    Each Company shall maintain, and shall cause each Subsidiary to maintain,
proper books of record and account, in which full, true and correct entries in
conformity with GAAP shall be made of all financial transactions and matters
involving the assets and business of each Company and such Subsidiary. Each
Company shall permit, and shall cause each Subsidiary to permit, representatives
and independent contractors of the Agent or any Bank to visit and inspect any of
their respective properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Companies; provided that, when an Event of
Default exists, the Agent or any Bank may do any of the foregoing at the expense
of the Companies at any time during normal business hours and without advance
notice.

7.10  Environmental Laws.

    Each Company shall, and shall cause each Subsidiary to, conduct its
operations and keep and maintain its property in compliance with all
Environmental Laws, if any noncompliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

7.11  Use of Proceeds.

    The Companies shall use the proceeds of the Loans for working capital, other
general corporate purposes and for non-hostile Acquisitions, in each case not in
contravention of any Requirement of Law or of any Loan Document; provided that
no Company shall directly or indirectly use the proceeds of the Loans for any
Acquisition of any Person if such Acquisition has not been approved by the board
of directors (or other body exercising similar authority) of such Person.

40

--------------------------------------------------------------------------------


ARTICLE VIII

NEGATIVE COVENANTS


    So long as any Bank shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Majority Banks
waive compliance in writing:

8.01  Limitation on Liens.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
directly or indirectly, make, create, incur, assume or suffer to exist any Lien
upon or with respect to any part of its property, whether now owned or hereafter
acquired, other than the following ("Permitted Liens"):

    (a) any Lien existing on property of any of the Companies or any of their
respective Subsidiaries on the Closing Date securing Indebtedness outstanding on
the Closing Date; provided that, if all such Indebtedness so secured by such
Liens exceeds $1,000,000 in the aggregate on the Closing Date, then no such
Liens shall be permitted under this Section 8.01(a) except for those disclosed
on Schedule 8.01(a);

    (b) any Lien created under any Loan Document;

    (c) Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07(a), provided that no notice of
lien has been filed or recorded under the Code;

    (d) carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

    (e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other social security legislation;

    (f)  Liens on the property of any Company or its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business;

    (g) Liens consisting of judgment or judicial attachment liens, provided that
the enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Companies and their respective
Subsidiaries do not exceed $2,500,000;

    (h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Companies and their respective Subsidiaries;

    (i)  Liens on assets of corporations which become Subsidiaries after the
date of this Agreement, provided that such Liens existed at the time the
respective corporations became Subsidiaries and were not created in anticipation
thereof;

    (j)  purchase money security interests on any property acquired or held by
any of the Companies or their respective Subsidiaries in the ordinary course of
business, securing Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring such property; provided that (i) any
such Lien attaches to such property concurrently with or within 20 days after
the acquisition thereof, (ii) such Lien attaches solely to the property so

41

--------------------------------------------------------------------------------

acquired in such transaction, (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such property, and (iv) the
principal amount of the Indebtedness secured by any and all such purchase money
security interests shall not at any time exceed, together with Indebtedness
permitted under Section 8.05(c), $10,000,000;

    (k) Liens securing obligations in respect of capital leases on assets
subject to such leases, provided that such capital leases are otherwise
permitted hereunder;

    (l)  Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by any of
the Companies in excess of those set forth by regulations promulgated by the
FRB, and (ii) such deposit account is not intended by any of the Companies or
any of their respective Subsidiaries to provide collateral to the depository
institution; and

    (m) Liens arising pursuant to Section 412(n) of the Code or Section 4069(a)
of ERISA if (i) the delinquent payments to which the Lien relates are made
within ten (10) days after the Company or any Subsidiary learns of the failure
to make payment or (ii) the obligation to make such payments is being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Companies, in accordance with GAAP.

8.02  Disposition of Assets.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

    (a) dispositions of inventory, or used, worn-out or surplus equipment, all
in the ordinary course of business;

    (b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

    (c) the sale or other disposition by any Subsidiary (other than a Company)
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any of the Companies;

    (d) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Default or
Event of Default shall exist or shall result from such disposition, (ii) the
aggregate sales price from such disposition shall be paid in cash, and (iii) the
aggregate value (without duplication) of (A) all assets so sold by the Companies
and their respective Subsidiaries, together, and (B) all assets of all
Subsidiaries of the Company merged with another Person in accordance with
Section 8.03(b), together, shall not exceed, in the aggregate, in any 12-month
period fifteen percent (15%) of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided further that, to the extent the
stock of any Company is sold, conveyed, transferred or otherwise disposed of in
accordance with the provisions of this Agreement (including this Section 8.02)
to a Person not a Company or a Subsidiary of Esterline, then such Company shall
automatically and without further action cease to be a party to or be bound by
the Loan Agreements (including in its capacity as a Guarantor).

42

--------------------------------------------------------------------------------

8.03  Consolidations and Mergers.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
liquidate, wind up or dissolve, or enter into any consolidation, merger or other
combination, or agree to do any of the foregoing, except:

    (a) any Subsidiary (other than a Company) may merge with any of the
Companies (so long as a Company shall be the continuing or surviving Person) or
with any one or more Subsidiaries, provided that, if any transaction shall be
between a Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned Subsidiary
shall be the continuing or surviving Person; and

    (b) any Subsidiary (other than a Company) may merge with any other Person,
whether or not such Subsidiary shall be the surviving corporation, if the
aggregate value (without duplication) of (i) the assets of all Subsidiaries
involved in such transaction or transactions, together and (ii) all assets sold
by the Companies and their respective Subsidiaries, together, in accordance with
Section 8.03(c) does not exceed in the aggregate in any 12-month period fifteen
percent (15%) of Consolidated Total Assets as of the end of the immediately
preceding fiscal year.

8.04  Loans and Investments.

    The Companies shall not purchase or acquire, or suffer or permit any
Subsidiary to purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, or joint venture with, any Person including any
Affiliate of any of the Companies (together, "Investments"), except for:

    (a) Investments held by any of the Companies or their respective
Subsidiaries in the form of cash equivalents or short term marketable
securities;

    (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business of the Companies and their Subsidiaries;

    (c) Investments not otherwise prohibited by this Agreement or any of the
other Loan Documents by any Company in any other Company;

    (d) extensions of credit by any of the Companies to any of their respective
Wholly Owned Subsidiaries that are not Companies, or by any of such Wholly Owned
Subsidiaries to another such Wholly Owned Subsidiary, in an aggregate principal
amount at any time outstanding for all such extensions of credit to such Persons
not in excess of ten percent (10%) of Consolidated Net Worth;

    (e) Investments not otherwise permitted pursuant to subsections (a), (b),
(c) or (d) of this Section in (including Acquisitions of) Persons engaged in
general industrial manufacturing or other lines of business substantially
similar to the lines of business of Esterline or its Subsidiaries, provided that
all of the following are true at the time of any such Investment (including any
Acquisition) and, except as set forth below, at the time that any of the
Companies or any Subsidiary incurs any Contractual Obligation with respect to
any such Investment (including any Acquisition):

     (i) the amount of all Investments permitted pursuant to this
Section 8.04(e), including all Indebtedness incurred or assumed in connection
with any such Investment, does not exceed in the aggregate $125,000,000 for the
most recent twelve consecutive calendar month period;

43

--------------------------------------------------------------------------------

    (ii) no Default or Event of Default shall have occurred and be continuing or
result therefrom; and

    (iii) with respect to Acquisitions of any Person with annual sales revenue
for the immediately preceding consecutive 12 months in excess of ten percent
(10%) of Esterline's consolidated sales revenue for its immediately preceding
fiscal year (or, at the discretion of the Majority Banks, the immediately
preceding four fiscal quarters): (A) Esterline has presented to the Agent and
the Banks pro forma financial projections, using the most recent audited
historical results of the Person subject to such Acquisition and using the most
recent historical results of the of the Companies and their Subsidiaries
delivered to the Agent and the Banks pursuant to Section 7.01, which demonstrate
to the satisfaction of the Agent and the Majority Banks that for the 12-month
period following the consummation of such Acquisition, the Companies will remain
in compliance with Sections 8.12, 8.13 and 8.14 of this Agreement; and (B) the
Person the subject of such Acquisition and the Companies shall have executed and
delivered to the Agent a Joinder Agreement upon the making or consummation of
such Acquisition; and

    (f)  Investments constituting Permitted Swap Obligations or payments or
advances under Swap Contracts relating to Permitted Swap Obligations.

8.05  Limitation on Indebtedness.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

    (a) Indebtedness incurred pursuant to this Agreement;

    (b) Indebtedness existing on the Closing Date and set forth on
Schedule 8.05(b) and any extensions and renewals of such Indebtedness on terms
otherwise permitted pursuant to this Agreement, so long as the principal amount
is not increased, additional collateral is not given and unsecured Indebtedness
is not made secured Indebtedness;

    (c) Indebtedness secured by Liens permitted by Section 8.01(j) in an
aggregate amount outstanding not to exceed $10,000,000;

    (d) Indebtedness owing by any Company to any other Company that is not
otherwise prohibited by this Agreement or any of the other Loan Documents;

    (e) Indebtedness arising as a consequence of Investments permitted pursuant
to Section 8.04(d);

    (f)  Indebtedness owing by a Subsidiary of Esterline that is not a Company
to a Person other than Esterline or any Subsidiary of Esterline, provided that
the aggregate amount of all such Indebtedness outstanding at any time does not
exceed ten percent (10%) of Consolidated Net Worth as set forth in Esterline's
quarterly or annual consolidated financial statements most recently delivered to
the Agent pursuant to Section 7.01; and

    (g) Indebtedness not otherwise permitted pursuant to subsection (a) through
(f) of this Section, if (i) such Indebtedness is incurred or arises with respect
to a transaction not otherwise prohibited by this Agreement and (ii) immediately
prior to and upon becoming obligated with respect to such Indebtedness, no
Default or Event of Default shall exist.

44

--------------------------------------------------------------------------------



8.06  Transactions with Affiliates.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
enter into any transaction with any Affiliate of the Companies, except upon fair
and reasonable terms no less favorable to such Company or such Subsidiary than
would obtain in a comparable arm's-length transaction with a Person not an
Affiliate of the Companies or such Subsidiary.

8.07  Use of Proceeds.

    (a) The Companies shall not, and shall not suffer or permit any Subsidiary
to, use any portion of the Loan proceeds, directly or indirectly, (i) to
purchase or carry Margin Stock, (ii) to repay or otherwise refinance
indebtedness of the Companies or others incurred to purchase or carry Margin
Stock, (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (iv) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act.

    (b) The Companies shall not, directly or indirectly, use any portion of the
Loan proceeds (i) knowingly to purchase Ineligible Securities from the Arranger
during any period in which the Arranger makes a market in such Ineligible
Securities, (ii) knowingly to purchase during the underwriting or placement
period Ineligible Securities being underwritten or privately placed by the
Arranger, or (iii) to make payments of principal or interest on Ineligible
Securities underwritten or privately placed by the Arranger and issued by or for
the benefit of any of the Companies or any Affiliate of the Companies. The
Arranger is a registered broker-dealer and permitted to underwrite and deal in
certain Ineligible Securities; and "Ineligible Securities"means securities that
may not be underwritten or dealt in by member banks of the Federal Reserve
System under Section 16 of the Banking Act of 1933 (12 U.S.C. §24, Seventh), as
amended.

8.08  Contingent Obligations.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
create, incur, assume or suffer to exist any Contingent Obligations except:

    (a) endorsements for collection or deposit in the ordinary course of
business;

    (b) Permitted Swap Obligations;

    (c) Contingent Obligations of the Companies and their respective
Subsidiaries existing as of the Closing Date and listed on Schedule 8.08(c);

    (d) Contingent Obligations with respect to Surety Instruments incurred in
the ordinary course of business and which otherwise constitute Indebtedness
permitted pursuant to Section 8.05; and

    (e) Guaranty Obligations incurred in the ordinary course of business which
otherwise constitute Indebtedness permitted pursuant to Section 8.05 and which
in the aggregate do not exceed ten percent (10%) of Consolidated Net Worth.

8.09  Restricted Payments.

    The Companies shall not, and shall not suffer or permit any Subsidiary to,
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of its capital stock, or purchase, redeem or otherwise acquire for
value any shares of its capital stock or any warrants, rights or options to
acquire such shares, now or hereafter outstanding; except that any of the
Companies may:

    (a) declare and make dividend payments or other distributions payable solely
in its common stock;

45

--------------------------------------------------------------------------------

    (b) purchase, redeem or otherwise acquire shares of its common stock or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock; and

    (c) declare or pay cash dividends to its stockholders and purchase, redeem
or otherwise acquire shares of its capital stock or warrants, rights or options
to acquire any such shares for cash solely out of 50% of net income of such
Company and its Subsidiaries in any fiscal year and computed on a cumulative
consolidated basis, provided that, immediately after giving effect to such
proposed action, no Default or Event of Default would exist.

8.10  ERISA.

    The Companies shall not, and shall not suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; (b) cause or permit any
Plan which is qualified under subsection 401(a) of the Code to lose such
qualification; or (c) fail to make all required contributions to any Plan
subject to subsection 412 of the Code; but only to the extent that any such act
or failure to act, separately or together with all other such acts or failures
to act, in any of the foregoing clauses (a), (b) or (c) has resulted or could
reasonably expected to result in liability of the Companies in an aggregate
amount in excess of $1,000,000; or (d) engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA

8.11  Change in Business.

    Except as permitted pursuant to Section 8.04, the Companies shall not, and
shall not suffer or permit any Subsidiary to, engage in any material line of
business substantially different from those lines of business carried on by the
Companies and their respective Subsidiaries on the date hereof, including as a
consequence of any Acquisition.

8.12  Minimum Consolidated Net Worth.

    The Companies shall not permit, as of the last day of any fiscal quarter,
Consolidated Net Worth to be less than the sum of the following:

    (a) $198,000,000; plus

    (b) 50% of Consolidated Net Income from April 30, 2000 through the end of
each fiscal quarter thereafter, determined quarterly on a consolidated basis and
not reduced by any Consolidated Net Loss, plus

    (c) 75% of Net Securities Proceeds arising on or after the Closing Date to
the date of determination.

As used herein, "Net Securities Proceeds" means, with respect to any sale or
issuance of equity securities (whether common or preferred, options, warrant or
capital appreciation rights, but excluding any sales or issuances of stock
pursuant to employee stock purchase plans, employee stock option plans or other
employee benefit plans), the excess of (i) the gross cash and, to the extent
acceptable to the Agent and the Majority Banks, noncash proceeds received or
receivable by Esterline or any Subsidiary from such disposition minus (ii) the
sum of (A) all reasonable Attorney Costs and underwriting and accounting fees
and disbursements and government fees actually paid (or reasonably expected to
be paid during the fiscal year in which such sale or issuance occurs) in
connection with such sale or issuance which are not payable to Esterline or to
any Affiliate of Esterline or any Subsidiary; (B) all taxes actually paid in
connection with such sale or issuance; and (C) the value of such acceptable
noncash proceeds.

46

--------------------------------------------------------------------------------

8.13  Maximum Leverage Ratio.

    The Companies shall not permit, as of the last day of any fiscal quarter,
the Leverage Ratio to exceed 0.60 to 1.00.

8.14  Minimum Fixed Charge Coverage Ratio.

    The Companies shall not permit, as of the last day of any fiscal quarter,
the ratio of (a) the sum of (i) EBITDA, measured for the period consisting of
the four consecutive fiscal quarters ending on such day, minus (ii) all taxes
actually paid by the Companies (determined on a consolidated basis) in cash
during such period, minus (iii) all Capital Expenditures actually made by the
Companies (determined on a consolidated basis) during such period to (b) the sum
of (i) interest expense, measured for the period consisting of the four
consecutive fiscal quarters ending on such day, which was deductible in
determining the Consolidated Net Income or Consolidated Net Loss, as applicable,
for such period, plus the current portion (determined in accordance with GAAP)
of Consolidated Funded Debt (such ratio, the "Fixed Charge Coverage Ratio"), to
be less than: (A) on or prior to October 31, 2002, 1.75 to 1.00; and
(B) thereafter, 2.00 to 1.00; provided that, if, as of the last day of any
fiscal quarter, the Leverage Ratio is less than or equal to 0.50 to 1.00, then
the Companies may exclude, for purposes of calculating the denominator of the
Fixed Charge Coverage Ratio as of the last day of such fiscal quarter, the
current portion (determined in accordance with GAAP) of the Consolidated Funded
Debt of the Companies evidenced by the 1999 Senior Notes.


ARTICLE IX

EVENTS OF DEFAULT


9.01  Event of Default.

    Any of the following shall constitute an "Event of Default":

    (a)  Non-Payment.  Any Company fails to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5) days
after the same becomes due, any interest, fee or any other amount payable
hereunder or under any other Loan Document; or

    (b)  Representation or Warranty.  Any representation or warranty by any of
the Companies or any of their respective Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any of the Companies, any of their
respective Subsidiaries, or any Responsible Officer, furnished at any time under
this Agreement, or in or under any other Loan Document, is incorrect in any
material respect on or as of the date made or deemed made; or

    (c)  Specific Defaults.  The of the Companies fails to perform or observe
any term, covenant or agreement contained in Article VII (other than any of
Sections 7.06, 7.07, 7.08 or 7.10) or in Article VIII; or

    (d)  Other Defaults.  Any of the Companies fails to perform or observe any
other term or covenant contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of 20 days after the
earlier of (i) the date upon which a Responsible Officer knew or reasonably
should have known of such failure or (ii) the date upon which written notice
thereof is given to such Company by the Agent or any Bank; or

    (e)  Cross-Default.  (i) Any Company or any Subsidiary (A) fails to make any
payment in respect of any Indebtedness or Contingent Obligation (other than in
respect of Swap Contracts), having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$2,500,000 when due (whether by scheduled maturity, required prepayment,

47

--------------------------------------------------------------------------------

acceleration, demand, or otherwise); or (B) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity, or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (2) any Termination Event
(as so defined) as to which any Company or any Subsidiary is an Affected Party
(as so defined), and, in either event, the Swap Termination Value owed by such
Company or such Subsidiary as a result thereof is greater than $250,000; or

    (f)  Insolvency; Voluntary Proceedings.  Any Company or any Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

    (g)  Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Company or any Subsidiary, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of any Company's or any Subsidiary's properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) any Company
or any Subsidiary admits the material allegations of a petition against it in
any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) any Company or
any Subsidiary acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or

    (h)  ERISA.  (i) An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Companies under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC; (ii) any Unfunded Pension Liability with
respect to any or all Pension Plans shall exist; or (iii) the Companies or any
ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; but only to
the extent that any of the foregoing, separately or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect; or

    (i)  Monetary Judgments.  One or more noninterlocutory judgments,
noninterlocutory orders, decrees or arbitration awards is entered against any of
the Companies or any of their respective Subsidiaries involving in the aggregate
a liability (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) as to any single or related
series of transactions, incidents or conditions, of $1,000,000 or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of 10 days after the entry thereof; or

48

--------------------------------------------------------------------------------

    (j)  Non-Monetary Judgments.  Any non-monetary judgment, order or decree is
entered against any of the Companies or any of their respective Subsidiaries
which does or would reasonably be expected to have a Material Adverse Effect,
and there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

    (k)  Change of Control.  There occurs any Change of Control; or

    (l)  Loss of Licenses.  Any Governmental Authority revokes or fails to renew
any material license, permit or franchise any of the Companies or any of their
Subsidiaries, or any of the Companies or any of their respective Subsidiaries
for any reason loses any material license, permit or franchise, or any of the
Companies or any of their Subsidiaries suffers the imposition of any restraining
order, escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material license, permit or
franchise; or

    (m)  Adverse Change.  There occurs a Material Adverse Effect; or

    (n)  Guarantor Defaults.  Any Guarantor fails in any material respect to
perform or observe any term, covenant or agreement as a guarantor of the
Obligations pursuant to Section 11.18, or the guaranty set forth therein is for
any reason partially (including with respect to future advances) or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect, or
any Company as a guarantor (or any other Person) contests in any manner the
validity or enforceability thereof or denies that it has any further liability
or obligation thereunder; or any event described at subsections (f) or (g) of
this Section occurs with respect to any Guarantor.

9.02  Remedies.

    If any Event of Default occurs, the Agent shall, at the request of, or may,
with the consent of, the Majority Banks,

    (a) declare the commitment of each Bank to make Loans to be terminated,
whereupon such commitments shall be terminated;

    (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each of the Companies; and

    (c) exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under the Loan Documents or applicable law;

provided that, upon the occurrence of any event specified in subsection (f) or
(g) of Section 9.01 (in the case of clause (i) of subsection (g) upon the
expiration of the 60-day period mentioned therein), the obligation of each Bank
to make Loans shall automatically terminate and the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Agent or any
Bank.

9.03  Rights Not Exclusive.

    The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

49

--------------------------------------------------------------------------------

9.04  Certain Financial Covenant Defaults.

    In the event that, after taking into account any extraordinary charge to
earnings taken or to be taken as of the end of any fiscal period of any Company
(a "Charge"), and if solely by virtue of such Charge, there would exist an Event
of Default due to the breach of any of Sections 8.12, 8.13 or 8.14 as of such
fiscal period end date, such Event of Default shall be deemed to arise upon the
earlier of (a) the date after such fiscal period end date on which such Company
announces publicly it will take, is taking or has taken such Charge (including
an announcement in the form of a statement in a report filed with the SEC) or,
if such announcement is made prior to such fiscal period end date, the date that
is such fiscal period end date, and (b) the date such Company delivers to the
Agent its audited annual or unaudited quarterly financial statements in respect
of such fiscal period reflecting such Charge as taken.


ARTICLE X

THE AGENT


10.01  Appointment and Authorization; "Agent."

    (a) Each Bank hereby irrevocably (subject to Section 10.09) appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term "agent" in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

    (b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Agent may agree at the request of the
Majority Banks to act for such Issuing Bank with respect thereto; provided that
the Issuing Bank shall have all of the benefits and immunities (i) provided to
the Agent in this Article X with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit Issued by it (including
the Existing Letters of Credit) or proposed to be Issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term "Agent," as used in this Article X, included the
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

    (c) Without limiting the generality of the foregoing subsections, the use of
the term "agent" in this Agreement with reference to the Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

    (d) The provisions of this Article X shall survive the payment of all
Obligations hereunder and inure to the benefit of Bank of America, including
after its resignation or replacement as the Agent, as to any actions taken or
omitted to be taken by Bank of America while it was the Agent.

50

--------------------------------------------------------------------------------

10.02  Delegation of Duties.

    The Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any agent
or attorney-in-fact that it selects with reasonable care.

10.03  Liability of Agent.

    None of the Agent-Related Persons shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct), or (b) be responsible in any
manner to any of the Banks for any recital, statement, representation or
warranty made by any of the Companies or any Subsidiary or Affiliate of the
Companies, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Companies or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Bank to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Companies or any of their Subsidiaries or
Affiliates.

10.04  Reliance by Agent.

    (a) The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Companies), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Majority Banks as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Majority
Banks and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Banks.

    (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Agent to such Bank for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Bank.

10.05  Notice of Default.

    The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Banks, unless the Agent shall have received written notice from a
Bank or a Company referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a "notice of default." The Agent will
notify the Banks of its

51

--------------------------------------------------------------------------------

receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Banks in
accordance with Article IX; provided that, unless and until the Agent has
received any such request, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Banks.

10.06  Credit Decision.

    Each Bank acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any review of the affairs of the Companies and their respective
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Bank. Each Bank represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and credit worthiness of the Companies
and their respective Subsidiaries, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Companies hereunder. Each
Bank also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and credit worthiness of the Companies and their respective
Subsidiaries. Except for notices, reports and other documents expressly herein
required to be furnished to the Banks by the Agent, the Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or credit worthiness of the Companies which may come into the
possession of any of the Agent-Related Persons.

10.07  Indemnification of Agent.

    Whether or not the transactions contemplated hereby are consummated, the
Banks shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Companies and without limiting the obligation
of the Companies to do so), pro rata, from and against any and all Indemnified
Liabilities; provided that no Bank shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
from such Person's gross negligence or willful misconduct. Without limitation of
the foregoing, each Bank shall reimburse the Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Companies. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.

10.08  Agent in Individual Capacity.

    Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Companies and their respective Subsidiaries and
Affiliates as though Bank of America were not the Agent hereunder and without
notice to or

52

--------------------------------------------------------------------------------

consent of the Banks. The Banks acknowledge that, pursuant to such activities,
Bank of America or its Affiliates may receive information regarding any of the
Companies or their Affiliates (including information that may be subject to
confidentiality obligations in favor of such Company or such Subsidiary) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Bank and may exercise
the same as though it were not the Agent, and the terms "Bank" and "Banks"
include Bank of America in its individual capacity.

10.09  Successor Agent.

    The Agent may, and at the request of the Majority Banks shall, resign as
Agent upon 30 days' notice to the Banks. If the Agent resigns under this
Agreement, the Majority Banks shall appoint from among the Banks a successor
agent for the Banks. If no successor agent is appointed prior to the effective
date of the resignation of the Agent, the Agent may appoint, after consulting
with the Banks and the Companies, a successor agent from among the Banks. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring Agent
and the term "Agent" shall mean such successor agent and the retiring Agent's
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent's resignation hereunder as Agent, the provisions of this Article X and
Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent's notice of resignation, the retiring Agent's
resignation shall nevertheless thereupon become effective and the Banks shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Majority Banks appoint a successor agent as provided for above.

10.10  Withholding Tax.

    (a) If any Bank is a "foreign corporation, partnership or trust" within the
meaning of the Code and such Bank claims exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the Code, such Bank agrees with
and in favor of the Agent, to deliver to the Agent:

     (i) if such Bank claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, two properly completed and executed copies
of IRS Form 1001 (or any successor applicable form, including Form W-8BEN) or
Form 4224 (or any successor applicable form, including Form W-8ECI) before the
payment of any interest in the first calendar year and before the payment of any
interest in each third succeeding calendar year during which interest may be
paid under this Agreement;

    (ii) if such Bank claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Bank, two properly completed and
executed copies of IRS Form 4224 (or any successor applicable form, including
Form W-8ECI) before the payment of any interest is due in the first taxable year
of such Bank and in each succeeding taxable year of such Bank during which
interest may be paid under this Agreement; and

    (iii) such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

Such Bank agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

    (b) If any Bank claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form 1001 (or any successor
applicable form, including Form W-8BEN) and such Bank sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of

53

--------------------------------------------------------------------------------



the Companies to such Bank, such Bank agrees to notify the Agent of the
percentage amount in which it is no longer the beneficial owner of Obligations
of the Companies to such Bank. To the extent of such percentage amount, the
Agent will treat such Bank's IRS Form 1001 (or any successor applicable form,
including Form W-8BEN) as no longer valid.

    (c) If any Bank claiming exemption from United States withholding tax by
filing IRS Form 4224 (or any successor applicable form, including Form W-8ECI)
with the Agent sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of the Companies to such Bank, such Bank agrees
to undertake sole responsibility for complying with the withholding tax
requirements imposed by Sections 1441 and 1442 of the Code.

    (d) If any Bank is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Bank an amount
equivalent to the applicable withholding tax after taking into account such
reduction. However, if the forms or other documentation required by subsection
(a) of this Section are not delivered to the Agent, then the Agent may withhold
from any interest payment to such Bank not providing such forms or other
documentation an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.

    (e) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Agent did not properly withhold tax
from amounts paid to or for the account of any Bank (because the appropriate
form was not delivered or was not properly executed, or because such Bank failed
to notify the Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Bank shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Banks under this subsection shall survive
the payment of all Obligations and the resignation or replacement of the Agent.


ARTICLE XI

MISCELLANEOUS


11.01  Amendments and Waivers.

    No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Companies or any
applicable Subsidiary therefrom, shall be effective unless the same shall be in
writing and signed by the Majority Banks (or by the Agent at the written request
of the Majority Banks) and the Companies and acknowledged by the Agent, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Banks and
Companies and acknowledged by the Agent, do any of the following:

    (a) increase or extend the Commitment of any Bank (or reinstate any
Commitment terminated pursuant to Section 9.02);

    (b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Banks (or any of them) hereunder or under any other Loan Document;

    (c) reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder or under any other Loan Document;

    (d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Banks or any of them to
take any action hereunder;

54

--------------------------------------------------------------------------------

    (e) amend this Section, or Section 2.14, or any provision herein providing
for consent or other action by all Banks; or

    (f)  except as otherwise provided under Section 8.02(d), release any
Guarantor or terminate any Guarantor's guaranty hereunder;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, and (ii) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed by the parties
thereto.

11.02  Notices.

    (a) All notices, requests, consents, approvals, waivers and other
communications shall be in writing (including, unless the context expressly
otherwise provides, by facsimile transmission, provided that any matter
transmitted by the Companies by facsimile (i) shall be immediately confirmed by
a telephone call to the recipient at the number specified on Schedule 11.02, and
(ii) shall be followed promptly by delivery of a hard copy original thereof) and
mailed, faxed or delivered, to the address or facsimile number specified for
notices on Schedule 11.02; or, as directed to the Companies or the Agent, to
such other address as shall be designated by such party in a written notice to
the other parties, and as directed to any other party, at such other address as
shall be designated by such party in a written notice to the Companies and the
Agent.

    (b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Article II or X to the Agent shall not be effective until actually received
by the Agent.

    (c) Any agreement of the Agent and the Banks herein to receive certain
notices by telephone or facsimile is solely for the convenience and at the
request of the Companies. The Agent and the Banks shall be entitled to rely on
the authority of any Person purporting to be a Person authorized by any of the
Companies to give such notice and the Agent and the Banks shall not have any
liability to any of the Companies or other Person on account of any action taken
or not taken by the Agent or the Banks in reliance upon such telephonic or
facsimile notice. The obligation of the Companies to repay the Loans shall not
be affected in any way or to any extent by any failure by the Agent and the
Banks to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Agent and the Banks of a confirmation which is at variance
with the terms understood by the Agent and the Banks to be contained in the
telephonic or facsimile notice.

11.03  No Waiver; Cumulative Remedies.

    No failure to exercise and no delay in exercising, on the part of the Agent
or any Bank, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

11.04  Costs and Expenses.

    The Companies shall:

    (a) whether or not the transactions contemplated hereby are consummated, pay
or reimburse Bank of America (including in its capacity as Agent) and the
Arranger within five Business Days after demand for all costs and expenses
incurred by Bank of America (including in its capacity as Agent) or the Arranger
in connection with the development, preparation, delivery, administration

55

--------------------------------------------------------------------------------

and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including
reasonable Attorney Costs incurred by Bank of America (including in its capacity
as Agent) with respect thereto; and

    (b) pay or reimburse the Agent, the Arranger and each Bank within five
Business Days after demand for all costs and expenses (including Attorney Costs)
incurred by them in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or any other Loan
Document during the existence of an Event of Default or after acceleration of
the Loans (including in connection with any "workout" or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).

11.05  Indemnity.

    (a)  General Indemnity.  Whether or not the transactions contemplated hereby
are consummated, the Companies shall indemnify, defend and hold the
Agent-Related Persons, and each Bank and each of its respective officers,
directors, employees, counsel, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Bank) be imposed on, incurred by or asserted against
any such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any Insolvency Proceeding or appellate
proceeding) related to or arising out of this Agreement or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the "Indemnified Liabilities");
provided that the Companies shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the gross negligence or willful misconduct of such Indemnified Person. The
agreements in this Section shall survive payment of all other Obligations.

    (b)  Environmental Indemnity.  

     (i) The Companies hereby agree to indemnify, defend and hold harmless each
Indemnified Person, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
or disbursements (including Attorney Costs and the allocated cost of internal
environmental audit or review services), which may be incurred by or asserted
against such Indemnified Person in connection with or arising out of any pending
or threatened investigation, litigation or proceeding, or any action taken by
any Person, with respect to any Environmental Claim arising out of or related to
any Property of any of the Companies or any of their respective Subsidiaries. No
action taken by legal counsel chosen by the Agent or any Bank in defending
against any such investigation, litigation or proceeding or requested remedial,
removal or response action shall vitiate or any way impair the Companies'
obligation and duty hereunder to indemnify and hold harmless the Agent and each
Bank.

    (ii) In no event shall any site visit, observation, or testing by the Agent
or any Bank be deemed a representation or warranty that Hazardous Materials are
or are not present in, on, or under the site, or that there has been or shall be
compliance with any Environmental Law. Neither the Companies nor any other
Person is entitled to rely on any site visit, observation, or testing by the
Agent or any Bank. Neither the Agent nor any Bank owes any duty of care to
protect the Companies or any other Person against, or to inform the Companies or
any other party of, any

56

--------------------------------------------------------------------------------

Hazardous Materials or any other adverse condition affecting any site or
Property. Neither the Agent nor any Bank shall be obligated to disclose to the
Companies or any other Person any report or findings made as a result of, or in
connection with, any site visit, observation, or testing by the Agent or any
Bank.

    (c)  Survival; Defense.  The obligations in this Section 11.05 shall survive
payment of all other Obligations. At the election of any Indemnified Person,
each of the Companies shall defend such Indemnified Person using legal counsel
satisfactory to such Indemnified Person in such Person's sole discretion, at the
sole cost and expense of the Companies.

    (d)  Existing Indemnification Rights.  All rights of the Agent and the Banks
in respect of any indemnification and otherwise for reimbursement or payment of
any losses, costs, charges, expenses or disbursements (including Attorney Costs)
under or in respect of the Existing Facility shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

11.06  Payments Set Aside.

    To the extent that any of the Companies makes a payment to the Agent or the
Banks, or the Agent or the Banks exercise their right of set-off, and such
payment or the proceeds of such set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent or such Bank in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Bank
severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent.

11.07  Successors and Assigns.

    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that none of the Companies may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Agent
and each Bank.

11.08  Assignments, Participations, etc.

    (a) Any Bank may, with the written consent of the Agent and with the written
consent of Esterline at all times other than during the existence of an Event of
Default, which consent of Esterline, if required, shall not be unreasonably
withheld, at any time assign and delegate to one or more Eligible Assignees
(provided that no written consent of Esterline or the Agent shall be required in
connection with any assignment and delegation by a Bank to an Eligible Assignee
that is an Affiliate of such Bank) (each an "Assignee") all, or any ratable part
of all, of the Loans, the Commitments and the other rights and obligations of
such Bank hereunder, in a minimum amount of $5,000,000; provided that the
Companies and the Agent may continue to deal solely and directly with such Bank
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses and
related information with respect to the Assignee, shall have been given to
Esterline and the Agent by such Bank and the Assignee; (ii) such Bank and its
Assignee shall have delivered to Esterline and the Agent an Assignment and
Acceptance in the form of Exhibit E ("Assignment and Acceptance") together with
any Note or Notes subject to such assignment and (iii) the assignor Bank or
Assignee has paid to the Agent a processing fee in the amount of $3,500. If the
consent of the Agent and of Esterline shall be required for any such assignment,
the Bank

57

--------------------------------------------------------------------------------

proposing to make such assignment shall give the Agent and Esterline no less
than 20 calendar days notice of such requested consent.

    (b) From and after the date that the Agent notifies the assignor Bank that
it has received (and provided its consent with respect to) an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Bank under
the Loan Documents, and (ii) the assignor Bank shall, to the extent that rights
and obligations hereunder and under the other Loan Documents have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Documents.

    (c) Within five Business Days after its receipt of notice by the Agent that
it has received an executed Assignment and Acceptance and payment of the
processing fee and requesting new Notes (and provided that it consents to such
assignment in accordance with Section 11.08(a)), the Companies shall execute and
deliver to the Agent, new Notes evidencing such Assignee's assigned Loans and
Commitment and, if the assignor Bank has retained a portion of its Loans and its
Commitment, replacement Notes in the principal amount of the Loans retained by
the assignor Bank (such Notes to be in exchange for, but not in payment of, the
Notes held by such Bank). Immediately upon each Assignee's making its processing
fee payment under the Assignment and Acceptance, this Agreement shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Bank pro tanto.

    (d) Any Bank may, with the written consent of Esterline at all times other
than during the existence of an Event of Default, which consent of Esterline, if
required, shall not be unreasonably withheld, at any time sell to one or more
commercial banks or other Persons not Affiliates of the Companies (a
"Participant") participating interests in any Loans, the Commitment of that Bank
and the other interests of that Bank (the "originating Bank") hereunder and
under the other Loan Documents; provided that (i) the originating Bank's
obligations under this Agreement shall remain unchanged, (ii) the originating
Bank shall remain solely responsible for the performance of such obligations,
(iii) the Companies and the Agent shall continue to deal solely and directly
with the originating Bank in connection with the originating Bank's rights and
obligations under this Agreement and the other Loan Documents, and (iv) no Bank
shall transfer or grant any participating interest under which the Participant
has rights to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment, consent or waiver would require unanimous consent of the Banks as
pursuant to subsections (a), (b) or (c) of the first proviso to Section 11.01,
in which event such Participant shall (if agreed by the originating Bank) be
entitled to vote with respect to such amendment, consent or waiver. In the case
of any such participation, the Participant shall be entitled to the benefit of
Sections 4.01, 4.03 and 11.05 as though it were also a Bank hereunder, and if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Bank under this Agreement. If the consent of the Esterline
shall be required for any such participation, the Bank proposing to make such
participation shall give the Agent and Esterline no less than 20 calendar days
notice of such requested consent.

    (e) Notwithstanding any other provision in this Agreement, any Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and the Note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

58

--------------------------------------------------------------------------------

11.09  Confidentiality.

    Each Bank agrees to take and to cause its Affiliates to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as "confidential" or "secret" by the Companies and
provided to it by any of the Companies or any of their respective Subsidiaries,
or by the Agent on such Company's or such Subsidiary's behalf, under this
Agreement or any other Loan Document, and neither it nor any of its Affiliates
shall use any such information other than in connection with or in enforcement
of this Agreement and the other Loan Documents or in connection with other
business now or hereafter existing or contemplated with any of the Companies or
any of their respective Subsidiaries; except to the extent such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Bank, or (ii) was or becomes available on a nonconfidential
basis from a source other than the Companies, so long as such source is not
bound by a confidentiality agreement with the Companies known to the Bank;
provided that any Bank may disclose such information (A)  at the request or
pursuant to any requirement of any Governmental Authority to which the Bank is
subject or in connection with an examination of such Bank by any such authority;
(B) pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (D) to the
extent reasonably required in connection with any litigation or proceeding to
which the Agent, any Bank or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (F) to such Bank's independent
auditors and other professional advisors; (G) to any Participant or Assignee,
actual or potential so long as such Person agrees in writing to keep such
information confidential to the same extent required of the Banks hereunder;
(H) as to any Bank or its Affiliate, as expressly permitted under the terms of
any other document or agreement regarding confidentiality to which any of the
Companies or any of their respective Subsidiaries is party to or is deemed party
with such Bank or such Affiliate; and (I) to its Affiliates.

11.10  Set-off.

    In addition to any rights and remedies of the Banks provided by law, if an
Event of Default exists or the Loans have been accelerated, each Bank is
authorized at any time and from time to time, without prior notice to the
Companies, any such notice being waived by the Companies to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the Companies against any and all Obligations owing to such Bank, now or
hereafter existing, irrespective of whether or not the Agent or such Bank shall
have made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured. Each Bank agrees promptly to notify
the Companies and the Agent after any such set-off and application made by such
Bank; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

11.11  Notification of Addresses, Lending Offices, etc.

    Each Bank shall notify the Agent in writing of any changes in the address to
which notices to the Bank should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

11.12  Termination of the Facility A Commitment under Existing Facility.

    Pursuant to Section 2.05 of the Existing Facility, the Companies hereby
terminate the Commitments (as that term is defined in the Existing Facility) as
of the Closing Date, and the Banks that are "Banks" under the Existing Facility
hereby waive the prior notice requirement in Section 2.05

59

--------------------------------------------------------------------------------

for such termination. The Company agrees to pay, on the date hereof, all accrued
and unpaid commitment fees under the Existing Facility to the Closing Date.

11.13  Counterparts.

    This Agreement may be executed in any number of separate counterparts, each
of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.

11.14  Severability.

    The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

11.15  No Third Parties Benefited.

    This Agreement is made and entered into for the sole protection and legal
benefit of the Companies, the Banks, the Agent and the Agent-Related Persons,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.

11.16  Governing Law and Jurisdiction.

    (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND
THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

    (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANIES, THE AGENT AND THE BANKS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE COMPANIES, THE AGENT AND THE BANKS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE COMPANIES, THE AGENT AND
THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY CALIFORNIA LAW.

11.17  Waiver of Jury Trial.

    THE COMPANIES, THE BANKS AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR

60

--------------------------------------------------------------------------------

OTHERWISE. THE COMPANIES, THE BANKS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

11.18  Guaranty.

    (a)  Guaranty.  Each of the Companies, in its capacity as a Guarantor,
unconditionally and irrevocably guarantees to the Agent, the Issuing Bank and
the Banks, and their respective successors, endorsees, transferees and assigns,
the full and prompt payment when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise) and performance of
the Obligations of each Company (other than such Guarantor) to the Agent, the
Issuing Bank and the Banks (the "Guaranteed Obligations"). The Guaranteed
Obligations do not include any of the direct obligations or indebtedness of the
Guarantor as a borrower (or an L/C Borrower) under the Credit Agreement to the
Issuing Bank, any of the Banks or the Agent. The Guaranteed Obligations include
interest which, but for an Insolvency Proceeding, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against any Company
for such interest in any such Insolvency Proceeding.

    (b)  Separate Obligation.  Each Guarantor acknowledges and agrees (i) that
the Guaranteed Obligations are separate and distinct from any indebtedness,
obligations or liabilities arising under or in connection with any other
agreement, instrument or guaranty, including under any provision of this
Agreement other than this Section 11.18, executed at any time by the Guarantor
in favor of the Agent, the Issuing Bank or any of the Banks, and (ii) the
Guarantor shall pay and perform all of the Guaranteed Obligations as required
under this Section 11.18, and the Agent, the Issuing Bank and the Banks may
enforce any and all of their rights and remedies hereunder, without regard to
any other agreement, instrument or guaranty, including any provision of this
Agreement other than this Section 11.18, at any time executed by the Guarantor
in favor of the Agent, the Issuing Bank or any of the Banks, regardless of
whether or not any such other agreement, instrument or guaranty, or any
provision thereof or hereof, shall for any reason become unenforceable or any of
the indebtedness, obligations or liabilities thereunder shall have been
discharged, whether by performance, avoidance or otherwise. Each Guarantor
acknowledges that in providing benefits to the Companies and the Guarantor, the
Agent, the Issuing Bank and the Banks are relying upon the enforceability of
this Section 11.18 and the Guaranteed Obligations as separate and distinct
indebtedness, obligations and liabilities of the Guarantor, and each Guarantor
agrees that the Agent, the Issuing Bank and the Banks would be denied the full
benefit of their bargain if at any time this Section 11.18 or the Guaranteed
Obligations were treated any differently. The fact that the guaranty is set
forth in this Agreement rather than in a separate guaranty document is for the
convenience of the Companies and the Guarantors and shall in no way impair or
adversely affect the rights or benefits of the Banks, the L/C Bank or the Agent
under this Section 11.18. Each Guarantor agrees to execute and deliver a
separate agreement, immediately upon request at any time of the Agent or any
Bank, evidencing such Guarantor's obligations under this Section 11.18. Upon the
occurrence of any Event of Default, a separate action or actions may be brought
against the Guarantor, whether or not any other Company or any other guarantor
or Person is joined therein or a separate action or actions are brought against
any Company or any such other guarantor or Person.

61

--------------------------------------------------------------------------------

    (c)  Limitation of Guaranty.  To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
California Uniform Fraudulent Transfer Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of the Guarantor's liability with respect to
the Guaranteed Obligations which the Agent, the Issuing Bank or the Banks can
enforce under this Section 11.18, the Agent, the Issuing Bank and the Banks by
their acceptance hereof accept such limitation on the amount of the Guarantor's
liability hereunder to the extent needed to make this Section 11.18 fully
enforceable and nonavoidable.

    (d)  Liability of Guarantor.  The liability of the Guarantor under this
Section 11.18 shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

     (i) each Guarantor's liability hereunder shall be the immediate, direct,
and primary obligation of the Guarantor and shall not be contingent upon the
Agent's, the Issuing Bank's or any Bank's exercise or enforcement of any remedy
it may have against any of the other Companies or any other Person, or against
any collateral or other security for any Guaranteed Obligations;

    (ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

    (iii) the Agent, the Issuing Bank and the Banks may enforce this
Section 11.18 upon the occurrence of an Event of Default notwithstanding the
existence of any dispute among the Agent, the Issuing Bank and the Banks and any
Company with respect to the existence of such Event of Default;

    (iv) the Guarantor's payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor's
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

    (v) the Guarantor's liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall the Guarantor be exonerated or discharged by,
any of the following events:

    (A) any Insolvency Proceeding;

    (B) any limitation, discharge, or cessation of the liability of the any
Company or any other guarantor or Person for any Guaranteed Obligations due to
any statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;

    (C) any merger, acquisition, consolidation or change in structure of any
Company or any other guarantor or Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of any Company or any other
guarantor or other Person;

    (D) any assignment or other transfer, in whole or in part, of the Agent's,
the Issuing Bank's or any Bank's interests in and rights under this Guaranty or
the other Loan Documents;

    (E) any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Company, the Guarantor, any other guarantor or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;

    (F) the Agent's, the Issuing Bank's or any Bank's amendment, modification,
renewal, extension, cancellation or surrender of any Loan Document or any
Guaranteed Obligations;

62

--------------------------------------------------------------------------------

    (G) the Agent's, the Issuing Bank's or any Bank's exercise or nonexercise of
any power, right or remedy with respect to any Guaranteed Obligations or any
collateral;

    (H) the Agent's, the Issuing Bank's or any Bank's vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding; or

    (I) any other guaranty, whether by the Guarantor or any other Person, of all
or any part of the Guaranteed Obligations or any other indebtedness, obligations
or liabilities of any Company to the Agent or the Banks.

    (e)  Consents of Guarantor.  Each Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from the Guarantor:

     (i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of any Company under the
Loan Documents may be incurred and the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

    (ii) the time for any Company's (or any other Person's) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Agent,
the Issuing Bank and the Banks may deem proper;

    (iii) the Agent, the Issuing Bank and the Banks may request and accept other
guaranties and may take and hold other security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

    (iv) the Agent, the Issuing Bank and the Banks may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of the Guarantor against any Company.

    (f)  Guarantor's Waivers.  Each Guarantor waives and agrees not to assert:

     (i) any right to require the Agent, the Issuing Bank or any Bank to proceed
against any Company, any other guarantor or any other Person, or to pursue any
other right, remedy, power or privilege of the Agent, the Issuing Bank or any
Bank whatsoever;

    (ii) the defense of the statute of limitations in any action hereunder or
for the collection or performance of the Guaranteed Obligations;

    (iii) any defense arising by reason of any lack of corporate or other
authority or any other defense of any Company, the Guarantor or any other
Person;

    (iv) any defense based upon the Agent's, the Issuing Bank's or any Bank's
errors or omissions in the administration of the Guaranteed Obligations;

    (v) any rights to set-offs and counterclaims;

    (vi) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Section 11.18, including
any and all benefits that otherwise might be available to the Guarantor under
California

63

--------------------------------------------------------------------------------

Civil Code §§1432, 2809, 2810, 2815, 2819, 2839, 2845, 2848, 2849, 2850, 2899
and 3433 and California Code of Civil Procedure §§580a, 580b, 580d and 726; and

   (vii) any and all notice of the acceptance of this guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by the Agent, the Issuing Bank and the
Banks upon this guaranty, or the exercise of any right, power or privilege
hereunder. The Guaranteed Obligations shall conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
guaranty. Each Guarantor waives promptness, diligence, presentment, protest,
demand for payment, notice of default, dishonor or nonpayment and all other
notices to or upon any Company, each Guarantor or any other Person with respect
to the Guaranteed Obligations.

    (g)  Financial Condition of Borrower.  No Guarantor shall have any right to
require the Agent, the Issuing Bank or the Banks to obtain or disclose any
information with respect to: the financial condition or character of any Company
or the ability of any Company to pay and perform the Guaranteed Obligations; the
Guaranteed Obligations; any collateral or other security for any or all of the
Guaranteed Obligations; the existence or nonexistence of any other guarantees of
all or any part of the Guaranteed Obligations; any action or inaction on the
part of the Agent, the Issuing Bank or the Banks or any other Person; or any
other matter, fact or occurrence whatsoever. Each Guarantor hereby acknowledges
that it has undertaken its own independent investigation of the financial
condition of any Company and all other matters pertaining to this guaranty and
further acknowledges that it is not relying in any manner upon any
representation or statement of the Agent, the Issuing Bank or any Bank with
respect thereto.

    (h)  Subrogation.  Until the Guaranteed Obligations shall be satisfied in
full and the Commitments shall be terminated, the Guarantor shall not have, and
shall not directly or indirectly exercise, (i) any rights that it may acquire by
way of subrogation under this Section 11.18, by any payment hereunder or
otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Section 11.18 or (iii) any other
right which it might otherwise have or acquire (in any way whatsoever) which
could entitle it at any time to share or participate in any right, remedy or
security of the Banks, the Issuing Bank or the Agent as against any Company or
other guarantors, whether in connection with this Section 11.18, any of the
other Loan Documents or otherwise. If any amount shall be paid to the Guarantor
on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Agent, the Issuing Bank and the Banks and shall forthwith
be paid to the Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

    (i)  Subordination.  All payments on account of all indebtedness,
liabilities and other obligations of any of the Companies to the Guarantor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined
(the "Subordinated Debt") shall be subject, subordinate and junior in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the prior payment in full in cash or cash equivalents of the
Guaranteed Obligations. As long as any of the Guaranteed Obligations shall
remain outstanding and unpaid, the Guarantor shall not accept or receive any
payment or distribution by or on behalf of any Company, directly or indirectly,
or assets of any Company, of any kind or character, whether in cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Subordinated Debt, as a result of any collection, sale or other
disposition of collateral, or by setoff, exchange or in any other manner, for or
on account of the Subordinated Debt ("Subordinated Debt Payments"), except that
prior to the occurrence of any Default, the Guarantor shall be entitled to
accept and receive regularly scheduled payments on the Subordinated Debt, in
accordance with past business practices of the Guarantor and the Companies and
not in contravention of the terms of the Loan Documents.

64

--------------------------------------------------------------------------------

In the event that any Subordinated Debt Payments shall be received in
contravention of this Section, such Subordinated Debt Payments shall be held in
trust for the benefit of the Agent, the Issuing Bank and the Banks and shall be
paid over or delivered to the Agent for application to the payment in full in
cash or cash equivalents of all Guaranteed Obligations remaining unpaid to the
extent necessary to give effect to this Section after giving effect to any
concurrent payments or distributions to the Agent, the Issuing Bank and the
Banks in respect of the Guaranteed Obligations.

    (j)  Continuing Guaranty.  This Guaranty is a continuing guaranty and
agreement of subordination and shall continue in effect and be binding upon each
Guarantor until termination of the Commitments and payment and performance in
full of the Guaranteed Obligations, including Guaranteed Obligations which may
exist continuously or which may arise from time to time under successive
transactions, and each Guarantor expressly acknowledges that this Guaranty shall
remain in full force and effect notwithstanding that there may be periods in
which no Guaranteed Obligations exist. This Guaranty shall continue in effect
and be binding upon each Guarantor until actual receipt by the Agent of written
notice from such Guarantor of its intention to discontinue this Guaranty as to
future transactions (which notice shall not be effective until noon on the day
five Business Days following such receipt); provided that no revocation or
termination of this Guaranty shall affect in any way any rights of the Agent,
the Issuing Bank and the Banks hereunder with respect to any Guaranteed
Obligations arising or outstanding on the date of receipt of such notice,
including any subsequent continuation, extension, or renewal thereof, or change
in the terms or conditions thereof, or any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any of the Issuing Bank or the Banks in existence as of
the date of such revocation (collectively, "Existing Guaranteed Obligations"),
and the sole effect of such notice shall be to exclude from this Guaranty
Guaranteed Obligations thereafter arising which are unconnected to any Existing
Guaranteed Obligations.

    (k)  Reinstatement.  This Guaranty shall continue to be effective or shall
be reinstated and revived, as the case may be, if, for any reason, any payment
of the Guaranteed Obligations by or on behalf of any Company (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Company, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Agent, the Issuing Bank or any Bank, whether as a result of
Insolvency Proceedings or otherwise. All losses, damages, costs and expenses
that the Agent, the Issuing Bank or the Banks may suffer or incur as a result of
any voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of the Banks, the Issuing Bank and the Agent contained in
Section 11.05.

    (l)  Substantial Benefits.  The funds that have been borrowed from the Banks
by the Companies, and the Issuance of any Letter of Credit by the Issuing Bank,
have been and are to be contemporaneously used for the benefit of the Companies
and the Guarantor. It is the position, intent and expectation of the parties
that the Companies and the Guarantor have derived and will derive significant
and substantial benefits from the accommodations that have been made by the
Banks and the Issuing Bank under the Loan Documents. The Guarantor has received
at least "reasonably equivalent value" (as such phrase is used in §548 of the
Bankruptcy Code, in §3439.04 of the California Uniform Fraudulent Transfer Act
and in comparable provisions of other applicable law) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under any of the Loan Documents to which it is a party.
Immediately prior to and after and giving effect to the incurrence of the
Guarantor's obligations under this Guaranty the Guarantor will be solvent.

    (m)  Knowing and Explicit Waivers.  EACH GUARANTOR ACKNOWLEDGES THAT IT
EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO
OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND

65

--------------------------------------------------------------------------------

PROVISIONS OF THIS SECTION 11.18. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT
EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN, ARE MADE WITH FULL KNOWLEDGE
OF THEIR SIGNIFICANCE AND CONSEQUENCES, AND THAT ALL SUCH WAIVERS AND CONSENTS
HEREIN ARE EXPLICIT AND KNOWING WHICH EACH GUARANTOR EXPECTS TO BE FULLY
ENFORCEABLE.

If, while any Subordinated Debt is outstanding, any Insolvency Proceeding is
commenced by or against any Company or its property, the Agent, when so
instructed by the Issuing Bank and the Majority Banks, is hereby irrevocably
authorized and empowered (in the name of the Issuing Bank and the Banks or in
the name of the Guarantor or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution in respect of
the Subordinated Debt and give acquittance therefor and to file claims and
proofs of claim and take such other action (including voting the Subordinated
Debt) as it may deem necessary or advisable for the exercise or enforcement of
any of the rights or interests of the Agent the Issuing Bank and the Banks; and
each Guarantor shall promptly take such action as the Agent (on instruction from
the Issuing Bank and the Majority Banks) may reasonably request (A) to collect
the Subordinated Debt for the account of the Issuing Bank and the Banks and to
file appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Agent, such powers of attorney, assignments
and other instruments as it may request to enable it to enforce any and all
claims with respect to the Subordinated Debt, and (C) to collect and receive any
and all Subordinated Debt Payments.

11.19  Entire Agreement.

    This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the Companies, the Banks and the Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

66

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California by their proper and duly
authorized officers as of the day and year first written above.

THE COMPANIES/THE GUARANTORS:
ESTERLINE TECHNOLOGIES CORPORATION
 
ADVANCED INPUT DEVICES CO.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George Title:   Treasurer   Title:
  Treasurer
ARMTEC DEFENSE PRODUCTS CO.
 
AUXITROL TECHNOLOGIES S.A.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George

--------------------------------------------------------------------------------

Title:   Treasurer   Title:   Attorney-in-fact

--------------------------------------------------------------------------------


EQUIPMENT SALES CO.
 
EXCELLON AUTOMATION CO.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George Title:   Treasurer   Title:
  Treasurer
HYTEK FINISHES CO.
 
KIRKHILL RUBBER CO.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George Title:   Treasurer   Title:
  Treasurer
KORRY ELECTRONICS CO.
 
MASON ELECTRIC CO.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George Title:   Treasurer   Title:
  Treasurer
MIDCON CABLES CO.
 
TA MFG. CO.
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------

Name:   Robert D. George   Name:   Robert D. George Title:   Treasurer   Title:
  Treasurer

67

--------------------------------------------------------------------------------


W.A. WHITNEY CO.
 
 
 
 
By:
 
/s/ ROBERT D. GEORGE   

--------------------------------------------------------------------------------


 
 
 
  Name:   Robert D. George         Title:   Treasurer        
THE AGENT, THE BANKS AND THE ISSUING BANK:
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Agent, as Issuing Bank and as a Bank
 
 
 
 
By:
 
/s/ KEVIN LEADER   

--------------------------------------------------------------------------------


 
 
 
  Name:   Kevin Leader         Title:   Managing Director        
U.S. BANK NATIONAL ASSOCIATION,
as a Bank
 
 
 
 
By:
 
/s/ JAMES R. FARMER   

--------------------------------------------------------------------------------


 
 
 
  Name:   James R. Farmer

--------------------------------------------------------------------------------

        Title:   Vice President

--------------------------------------------------------------------------------

       
THE BANK OF NEW YORK,
as a Bank
 
 
 
 
By:
 
/s/ ELIZABETH T. YING   

--------------------------------------------------------------------------------


 
 
 
  Name:   Elizabeth T. Ying

--------------------------------------------------------------------------------

        Title:   Vice President

--------------------------------------------------------------------------------

       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank
 
 
 
 
By:
 
/s/ DONALD H. RALSTON   

--------------------------------------------------------------------------------


 
 
 
  Name:   Donald H. Ralston

--------------------------------------------------------------------------------

        Title:   Vice President

--------------------------------------------------------------------------------

       

68

--------------------------------------------------------------------------------


Schedule A to Credit Agreement

Pricing Matrix


Level


--------------------------------------------------------------------------------

  Consolidated Funded
Debt/EBITDA

--------------------------------------------------------------------------------

  Commitment
Fee
Percentage

--------------------------------------------------------------------------------

  Applicable
Margin
(Offshore Rate)

--------------------------------------------------------------------------------

  Applicable
Margin
(Base Rate)

--------------------------------------------------------------------------------

  Utilization
Premium
Percentage

--------------------------------------------------------------------------------


1
 
Less than 1.50 to 1.00
 
30.0
 
100.0
 
00.0
 
12.5
2
 
Less than 2.00 to 1.00 but
greater than or equal to
1.50 to 1.00
 
35.0
 
112.5
 
00.0
 
12.5
3
 
Less than 2.50 to 1.00 but
greater than or equal to
2.00 to 1.00
 
40.0
 
125.0
 
00.0
 
12.5
4
 
Less than 3.00 to 1.00 but
greater than or equal to
2.50 to 1.00
 
45.0
 
150.0
 
00.0
 
25.0
5
 
Greater than or equal to
3.00 to 1.00
 
50.0
 
200.0
 
00.0
 
25.0

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III THE LETTERS OF CREDIT
ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE V CONDITIONS PRECEDENT
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII AFFIRMATIVE COVENANTS
ARTICLE VIII NEGATIVE COVENANTS
ARTICLE IX EVENTS OF DEFAULT
ARTICLE X THE AGENT
ARTICLE XI MISCELLANEOUS
Schedule A to Credit Agreement Pricing Matrix
